fl5'L 2     La Salet+e-
                   \-\-D\kbnY'- ' \X' f1f102_J
                   ;0URT OF CRIMINAL APPEALS
                                            ocr 23 201s
                                       Abet Acosta, Clevk




    ?m?he+ RcV\0\LJ
    _D~~~ w~~~eLer
                               This document contains some
                               pages that are of poor qualit}j .
                               a~~ thtt time oilmeJf3)11i"i~.
                                                                                                                           / ~~!M1Pi;t
                                                                                                                        '· ~~trict of.Te.Jii!S·;



-1
               ? . II
          W 0 k_ L D
                       I G 01'0u I1Z \ \-\f  \ ~~~·r
                                        · o \-
                                                  ~:7JM:t/l
                                                     ..,., c L.. / "I o
                                                                       T
 '   ~ ~E\Zt (                                    Su r~~M~ Co UK\ I
       f\RS~,N ~-dv{CT
                     OF APPEAL
                                                                             01-            ~.oo,-~c
                                                                                            l Y  J \ L.-->
                                                                                                    '\.       C
                                                                                                                        AT            \~vSlDYL
            1ST cOU~~N TEXAS

               ~;; 2 ~        ioi5                                          TtY4$ 1
                              A pRINE                                         -:1 ;/"\          \
              CtiRISIOPtiER    .                                              0    I .I    C

         -r~ ft r l33 RD ( l 'l.L{T t-1/                                                                          (w 5" I HI 333 RD/
          ""'' D          3 3 71 II      JU !)I c ;14(__ 0~'5TK rc I ( out2                                                                     r·
         (J   F·        . /f7:11l t2 r.Y Ct?ZJAir/ .
                                          :JU;? IJ 0 reT! or/ a F
                                            C~l                  WtJKL-tJ
                         -t-he-- J.a >') --n-v   ·       .
       . fl7       y
             /Jl_t?mdYt ~/1                ~~5 J (/Yc]c/td7!Vj                /iJ
       ~ -~ Svi:;_;-·ee~ J11q//ev /5 Va5v~/ bvf
        .                                                                            .
       1/_ /J·                   a
                                dJ;Pv/--e-/                  !Ju-m8n:5            r/:YIJ--1-5
      vhe;er}? ~e ~~~ '7' -/-h.£
     :;;;_~,;{{::f.e/_ ;t??kesES / T5 Pe?tJ;;le
                                     . -···-,.........   .      ...... --
                                               j_ 1\j    \   \-\   E.
                                                                                 r~ {:\LS    ~o(.    \\\E
    ' i   ~\    \   -rE.D SIA\ES CDu\Z.l"                          O\- ~ '£
    Ul'\l                                          FIFTH           CJ!ZCU\l.
                                             UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION
                                                               f\J'-\ V        \AJ oR LD    LOUR. 1 fnR I .
               RONALD DWAYNE WHITFIELD,                                 §                               -~
               TDCJ-CID NO. 623968,                                     §
                                                                        §
                        Petitioner,                                     §.
               VS.                                                      § CTVIL ACTION NO. H-94-2767   g
                                                                        §                     H-15-01.351-C\i
               WARDEN GARY JOHNSON,                                     §
                                                                   '    §
           ND11c..~espo~nt. A.~rEAL                     t\~\ D          C0tv)9L~t~T r=oR. JuD\C\AL Mts-
               C..O~OUC..T 0~                                      ORDER         \...\.S. \))~\Z\LT 3"\Ju&E MEL11JDA
               HAKMON/ TDG-ETHEK                        \f,._\ \T\-\    f\\\f\U\f.JS ru\T\Dt\.\ t\N\) l r            ~
                       This pro se petitioner has been barred from filing any notice of appyals, motions, or other

               pleadings. (Docket Entry No. 124). Therefore, his "Motion for Rehearing of Final Judgment,"

               "Motion for Leave to File Documents," and "Motion to Reopen All 'Closed' Cases" (Docket

               Entry Nos. 127, 129, and 130) are DENIED. Furthermore, the Court ORDERS these motions

1              (Docket Entry Nos. 127, 129, and 130) STRICKEN from the record.

                       The Clerk will provide a copy of this order to the parties.

                       SIGNED at Houston, Texas, this 14th day of October, 2015.



                                                                                   MELINDA HARMON
                                                                             UNITED STATES DISTRICT JUDGE



                    \ll 0LATloN5                        DF \-\uMJ\t---l                \\\&-\-r\~    Of Tf\E.
                            t\M GfZ \CA -~\                                     ?E C> \'L t:
                     lAJl+ost:           L£G-A L S ~STEtf\ \
                                           H ••.                                 COf\Ku9T        s
                      lj E~ 0 ND   f\ E C.JXJ- ~ \'T \ DI\.L " f\ cCofZD 1\'.1 b- Pr LS t) 'To
                   L\.S. C..I"KC\..J1T ._jLJD&E E\DTt1 J.DlJES 0\-Tt\t:
               111                    r\
                                r-T~ C\KC:.\.HT u.S .Cou~ Of ~ Pft::{\L S
                           "court of appeals of the united states"
                                    in the ~h circuit
                                               f-; Ptk


UNITED STATES OFAlvfE!llCA
  .~in tiff/Appellee                                                           .Case 12-1320

                   vs                                                See A-)\
.DeBBj' Ray: Hardin                                                  cc\s-e Nos .
All rights reserved UCC 1-308
Appellant                                                            E-el oW
                                    "One supreme Court"
                                        Art.icl.e 3,


              DEMAND FOR DETERMINATION OF VOID JUDGMENT
                            L-ast- y>ll)Phe...t          \Zon~u1 Dw'Cltt'\~ w~·~tv:dd;
          COMES NOW Demy=Rley _ 'Mardin, sui juris; to demand determination of "void
      ~n~                                                                 ~~
judgme ' that was filed in the district courtjn Feef't!M)i lOth, 2012 and was submitted to
                         .
          7
the court of appeals as ~Khihit 4 with the "Notice of Appeal"_


          COURT HAS NO DISCRETION TO REFUSE TO VACATE A VOID
          JUDGMENT Export v. Reef, 54 F.3d 1466, 1469 (9th Cir. 1995) held:
          "We review de novo, however, a district court's ruling upon a Rule 60(b)(4) motion to set
          aside a judgment as void, because the question of the validity of a judgment is a legal
          one. Retail Clerks Union Joint Pemion Trust v. Freedom Food Center, Inc. 938 F.2d 136,
          137 (9th Cir. 1991)." (end quote Export Group v. Reejlnd.)

      Orner v. Shalala, 30 F.3d 1307 (lOth Cir. 1994) held that "when the role providing
      for relief from a void judgment is applicable, relief is not discretionary, but is
      mandatory."

      Jaffe v. Van Brunt, 158 F.R.D. 278 (S.D.N.Y. 1994) held: "Judgments entered where
      courts lack either subject matter jurisdiction, or that were otherwise entered in violation
      of due process oflaw, must be set aside."
      (end quote Jaffe)

              "without authority, its judgments and orders are regarded as nullities.
              They are not voidable, but simply void; and form no bar to a recovery
                                                  1
   sought, even prior to a reversal in opposition to them. They constitute no
   justification; and all persons concerned in executing such judgments or·
   sentences, are considered, in law, as trespassers. "
   [Elliot v. Piersol, 1 Pet. 328, 340, 26 US. 328, 340 (1828)]

   "A judgment rendered in violation of due process is void in the rendering
   State and is not entitled to full faith and credit elsewhere. Pennoyer v.
   Neff, 95 U.S. 714, 732-733 (1878).",[World-Wide Volkwagen Corp. v.
   Woodso~ 444 U.S. 286 (1980)]


   Void judgment. One which has has no legal force or effect, invalidity of
   which may be asserted by any person whose rights are affected at any time ·
   and at any place directly or collaterally. Reynolds v. Volunteer State Life
   Ins. Co., Tex.Civ.App., 80 S.W.2d 1087, 1092. One which from its
   inception is and forever continues to be absolutely null, without legal
   efficacy, ineffectual to bind parties or support a right, of no legal force and
   effect whatever, and incapable of confirmation, ratification, or
   enforcement in any manner or to any degree. Judgment is a "void
   judgment" if court that rendered judgment lacked jurisdiction of the
   subject matter, or of the parties, or acted in a manner inconsistent with due
   process. Klugh v. U.S., D.C.S.C., 610 F. Supp. 892, 901. See also
   Voidable judgment. [Black's Law Dictionary, Sixth Edition, p. 1574]

B & C Investments, Inc. v. F & M Nat. Bank and Trust, 903 P.2d 339 (Okla App. Div. 3,
1995) held:"Decision is void on the face of the judgment roll when from four comers of
that role, it may be determined that at least one of three elements of jurisdiction was
absent:jurisdiction over the partiesjurisdiction over the subject matter, or jurisdictional
power to pronounce particular judgment that was rendered."( end quote B & C
Investments).

   A void judgment which includes judgment entered by a court which lacks
   jurisdiction over the parties or the subject matter, or lacks inherent power
   to enter the particular judgment, or an order procured by fraud, can be
   attacked at any time, in any court, either directly or collaterally, provided
   that the party is properly before the court. See Long v. Shorebank
   Development Corp., 182 F.3d 548 (C.A. 7 lll. 1999)

   A void judgment is one which, from its inception, is and forever continues
   to be absolutely null, without legal efficacy, ineffectual to bind the parties
   or to support a right, of no legal force and effect whatever, and incapable
   of enforcement in any manner or to any degree. Loyd v. Director, Dept. of
   Public Safety, 480 So. 2d 577 (Ala.Civ.App. 1985). A judgment shown by
   evidence to be invalid for want of jurisdiction is a void judgment or at all
                                         2
events has all attributes of a void judgment, City of Los Angeles v.
Morgan, 234 P.2d 319 (Cal.App. 2 Dist. 1951).

Void judgment which is subject to collateral attack, is simulated judgment
devoid of any potency because of jurisdictional defects, Ward. v. Terriere,
386 P.2d 352 (Colo. 1963). A void judgment is a simulated judgment
devoid of any potency because of jurisdictional defects only, in the court
rendering it and defect of-jurisdiction may relate to a party or parties, the
subject matter, the cause of action, the question to be determined, or relief
to be granted, Davidson Chevrolet, Inc. v. City and County of Denver, 330
P.2d 1116, certiorari denied 79 S. Ct. 609, 359 U.S. 926, 3 L. Ed. 2d 629
(Colo. 1958).

Void judgment is one entered by court without jurisdiction of parties or
subject matter or that lacks inherent power to make or enter particular
order involved and such a judgment may be attacked ~t any time, either
directly or collaterally, People v. Wade, 506 N.W.2d 954 (Ill. 1987).

Void judgment may be defined as one in which rendering court lacked
subject matter jurisdiction, lacked personal jurisdiction, or acted in manner
inconsistent with due process of law Eckel v. MacNeal, 628 N.E.2d 741
(Ill. App.Dist. 1993).

Void judgment is one entered by court without jurisdiction of parties or
subject matter or that lacks inherent power to make or enter particular
order involved; such judgment may be attacked at any time, either directly
or collaterally People v. Sales, 551 N.E.2d 1359 (Ill.App. 2 Dist. 1990).

Res judicata consequences will not be applied to a void judgment which is
one which, from its inception, is a complete nullity and without legal
effect, Allcock v. Allcock, 437 N.E.2d 392 (Ill.App.3 Dist. 1982).

Void judgment is one which, from its inception is complete nullity and
without legal effect In reMarriage of Parks, 630 N.E.2d 509 (Ill.App. 5
Dist. 1994).

Void judgment is one entered by court that lacks the inherent power to
make or enter the particular order involved, and it may be attacked at any
time, either directly or collaterally; such a judgment would be a nullity.
People v. Rolland, 581 N.E.2d 907 (Ill.APp. 4 Dist. 1991).

Void judgment under federal law is one in which rendering court lacked
subject matter jurisdiction over dispute or jurisdiction over parties or acted
in manner inconsistent with due process of law or otherwise acted
                                      3
unconstitutionally in entering judgment, U.S.C.A. Const. Amend. 5, Hays
v. Louisiana Dock Co., 452 N.E.2d 1383 (lli App. 5 Dist. 1983).

A void judgment has no effect whatsoever and is incapable of
confirmation or ratification, Lucas v. Estate of Stavos, 609 N.E.2d 1114,
rehearing denied, and transfer denied (Ind. App. 1 Dist. 1993).

Relief from void judgment is available when trial court lacked either _
personal or subject matter jurisdiction, Dusenberry v. Dusenberry, 625
N.E.2d 458 (Ind.App. 1 Dist. 1993).

A void judgment is one rendered by a court which lacked personal or
subject matter jurisdiction or acted in a manner inconsistent with due
process, In re. Estate of Wells, 983 P.2d 279, (Kan.App. 1999).

A void judgment is one which has merely semblance, without some
essential element, as when court purporting to render it has no jurisdiction,
Mills v. Richardson, 81S.E.2d 409 (N.C. 1954).

A void judgment is one which has a mere semblance, but is lacking in
some of the essential elements which would authorize the court to proceed
to judgment, Henderson v. Henderson, 59 S.E.2d 227, (N.C. 1950).

Void judgment is one entered by court without jurisdiction to enter such
judgment, State v. Blankenship, 675 N.E.2d 1303, (Ohio App. 9 Dist.
1996).

Where condition of bail bond was that defendant would appear at present
term of court, judgment forfeiting bond for defendant's bail to appear at
subsequent term was a void judgment within rule that laches does not run
against a void judgment, Com. V. Miller, 150 A.2d 585 (PaSuper. 1959).

Void judgment is one which has no legal force or effect whatever, it is an
absolute nullity, its invalidity may be asserted by any person whose rights
are affected at any time and at any place and it need not be attacked
directly but may be attacked collaterally whenever and wherever it is
interposed, City of Lufkin v. McVicker, 510 S.X.2d 141 (Twx.Civ.App.-
Beaumone 1973).

A void judgment, insofar as it purports to be pronouncement of court, is an
absolute nullity, Thompson v. Thompson, 238 S.W.2d 218 (Tex.Civ.App.-
Waco 1951).



                                     4
A void judgment is one that has bee procured by extrinsic or collateral
fraud, or entered by court that did not have jurisdiction over subject matter
or the parties, Rook v. Rook, 353 S.E.2d 756 (Va. 1987).



A void judgment or order is one that is entered by a court lacking
jurisdiction over the parties or the subject matter, or lacking the inherent
power to enter the particular order or judgment, or where the order was
procured by fraud, In re Adoption of E.L., 733 N.E.2d 846, (Til. APp. 1
Dist. 2000).

Void judgments generally fall into two classifications, that is, judgmentS
where there is want of jurisdiction of person or subject matter, and
judgments procured through fraud. and such judgments may be attacked
directly or collaterially, Irving v. Rodriquez, 169 N.E.2d 145, (ill. app. 2
Dis. 1960).

When rule providing for relief from void judgments is applicable, relief is
not discretionary matter, but is mandatory, Orner. V. Shalala, 30 F.3d
1307 (Colo. 1994).

Judgments entered where court lacked either. subject matter or personal
jurisdiction, or that were otherwise entered in violation of due process of
law, must be set aside, Jaffe and Asher v. Van Brunt, S.D.N.Y.l994, 158
F.RD.278.

A "void" judgment, as we all know, grounds no rights, forms no defense to
actions taken thereunder, and is vulnerable to any manner of collateral
attack (thus here, by). No statute of limitations or repose runs on its
holdings, the matters thought to be settled thereby are not res judicata, and
years later, when the memories may have grown dim and rights long been
regarded as vested, any disgruntled litigant may reopen old wound and
once more probe its depths. And it is then as though trial and adjudication
had never been. Fritts v. Krugh. Supreme Court of Michigan, 92 N.W.2d
604, 354 Mich. 97 (10/13/58).

Judgment is a void judgment if court that rendered judgment lacked
jurisdiction of the subject matter, or of the parties, or acted in a manner
inconsistent with due process, Fed Rules Civ. Proc.• Rule 60(b)(4). 28
U.S.C.A.; U.S.C.A. Const Amend. 5. Klugh v. U.S., 620 F. Supp. 892
(D.S.C. 1985).


                                     5
10121/2015                                       The Secret is rrostjudgmenls are Void on their face and    not merely\Oidable




                                                                   What are ...

                     The 4 Secrets of the Legal Industry?

             Most judgments are not merely voidable, but are in fact VOID
             JUDGMENTS. They can be vacated; made to go away (Although, it is an
             up hill battle, much like pushing a rope). Rarely has any authenticated
             evidence, competent fact witness, or even a claim been put before a court
             and on the record.

              Defective affidavits, hearsay as evidence and no stated damages are but a
              few elements that rob the court of subject matter jurisdiction (at last count
             .there are 22 elements that deprive the court of SMJ). Some of the elements
              are: denial of due process, denial of meaningful access to court, fraud upon
              the court, and fraud upon the court by the court.

             (Although these pages are aimed primarily towards debt, credit card debt,
             the principals set forth herein ~pply to virtually all civil and criminal
             cases. Our system ofjustice is based upon "who says" & ''prove it," if
             either one of those two elements is missing, there is no jurisdiction, there
             is no case.)

             Common pleas such as "open accomit" or "account stated" are often used in
             place of, and sometimes in conjunction with, breach of contract. To ftle
             under breach a contract would require that they bring in. the signed contract,
             agreement, or note. They don't bring in a contract, they bring in the "terms
             of agreement" which has no signature or persons name on it, a template that
             could apply to anyone.

             These are just some of the tools used by debt collectors (credit card debt
             collectors in particular) and their counsel to perpetrate a fraud upon the
             court, with or without the courts cooperation or complicity.

             At the same time, courts, almost as a rule, openly display a bitter and
             venomous hatred of pro se I pro per litigants. So don't expect the courts to
             just roll over and give you what you demand without a battle. It doesn't
             matter to them that you are right, it matters. only that you are pro se; an
             inferior, low life being, and the courts have a position and the income of their
             1-...-.n.l-ho..-h.n..n.A 1-.n. ...,.,..,.,..,.,,..., TJ.;.,. oHrl-..Ao hTT 1-ho r>.n.prl10121/2015                         The Secret is roost judgments are Void on their face ard   not merelylddable

             attorneys tends to support the position expressed by Bill Bauer from
             CreditWrench.com: "There's more value in being a pain in the arse than in
             being right."

             These are the four secrets:

             1. Courts of generaL limited, or inferior jurisdiction have no inherent judicial
             power.*

                • Courts of generaL limited, or inferior jurisdiction get their jurisdiction
                  from one source and one source only: SUFFICIENT PLEADINGS.
                • Someone before the court must tell the court what its jurisdiction is.
                • Without pleadings sufficient to empower the court to act, that court
                  cannot have judicial capacity.
                • No judge has the power to determine whether he has jurisdiction. He
                  does have the duty to tell when he does not .

             . . . .What this means to you is that no court can declare that it has the legal
             power to hear or decide cases, i.e. jurisdiction. Jurisdiction must be proved
             and on the record. Without sufficient pleadings, without jurisdiction, no court
             can issue a judgment that isn't void ab initio, void from the beginning, void
             on its face, a nullity, without force and effect.

             2. We have a common law system.

                • No statute, no rule, or no law means what it says as it is written.
                • Only the holding tells you what it means.
                • The statute means what the highest court of competent jurisdiction has
                  ruled and determined that the statute means in their most recent ruling.

             . . . . What this means to you is that courts are .governed/ruled by case law,
             what has been determined before, what the highest court of competent .
             jurisdiction has said the law is, means. It is called the Doctrine of Precedent.
             This doctrine is so powerful that it can kill and has. A family in Florida has
             become quite familiar with this doctrine when they tried for 15 years to
             prevent feeding tubes from being removed from their daughter who was in a
             vegetative state.

             3. Attorneys CANNOT testify.

                • Statements of counsel in brief or in argument are never facts before the
                  court.

             . . . .What this means to you is that no attorney can state a fact before. the
10121/2015                    The Secret is rmstjtxigmenls are Void on their face and   not rrerely\Oidable

             Summary



                             WHAT'S IN THE NEWS
                                    Note worthy comt actions and
                               actions within the debt collection industry.


                         Interested in knowing more?
                                Join our mailing li10121/2015                              The Secret is rrostjudgrrents are Void on their face and   not merely\Oidable

             court. This was more than adequately pointed out in 2000 when thousands
             of Florida ballots were taken before the U.S. Supreme Court, without even
             so much as one competent fact witness. Without a witness the court could
             not see the ballots, the ballots were not before the court, and the ballots
             could not be introduced as evidence.

             4. Before any determination, there must be a court of complete or competent
             jurisdiction.

                 • There must be two parties with capacity to be there.
                 • There must be subject matter jurisdiction~
                 • Appearance or testimony of a competent fact witness .

             . . . .What this means to you is that without jurisdiction, complete jurisdiction,
             no court can issue a judgment that isn't void, a nullity, without force or
             effect, on its face and in fact.
             *"The judicial PolWr ofthe United.States, shall be lestedin one supreme Court, and in such inferior
             Courts as the Congress may from time to time ordain and establish." U.S. Const. art. III,§ 1, cl. 1.




             Void Judgment Details

                 22 Reasons Simply Stated

                 Restated with evidence cited

             Meet "Richard Cornforth"

             Sue Debt Collectors Instead

                 Support Docs for Suing Debt Collectors
                        I


                 Unfair and Deceptive Practices

                      Case Law for Suing Debt Collectors

                 Recorded Calls from "just Dave"

             Research Links, Videos, Court Filings & Confessions
·Last Prophet Konald Dwayne Whittleld: UttiCial Presidential, CongressiOnal and JudiCial ... Page 1 ot 4L




                                          (/users/prophet-ronald-whitfield)


      Last Prophet Ronald Dwayne Whitfield:
      Official Presidential, Congressional and
   Judicial Petition for a Redress of Greivances
  for .. willful .. Violations of the U.S. Constitution
   and of Title 18 U.S.C. sections 241 & 242, as
 Implemented via Fed. R. Crim. Proc., Rules 3-4,
      A~tfctOffi~Bf~rttlf.wliitWil:Sf~iiikr~Gi~rnm~nt
      Co.p,Qressio~al an ~ai~~tf'~fition foYa ~J~ress O'T~eiva~J's ~r w'inflji'                                      d
  Ont~iatfShe .~ll'ttistiGOW~~ T~~$lei\i~,2CMt2an
      lmple~,oied ~a Fejl.~~.!l&rJ·.Pr~c.~ulesk-4, r.rsLJ)ifJ~al N~oo :t:..> all_state
      GoverW~l ~~[~~~~U~~ ~~$£rW~l:l5,~t
      Court Judges, 0AtttCHW~ ,a~rrdrDrfttict Clerk
  '      ..    "   .. - ·-·------.-- ·-·
                         ··-             ·-..  -   .   .




      BACKGROUND          Teacher at Councellor/Advocate/Comforter

                               *    0 fqllow~rs.(/usEl(s/pJ~ORbet-ron§ld-whitfield/follo~r~h·l
                       I Follow 1· mau.y_simen~rrom.me_anu_Lcannot.tlmsnJ:
        Reader, my carttaday_was11                                                           l!S now.

        Therefore, count from this page and begin reading on page 25 to the end and then
        resume here on this page.



        JUSTICES OF THE FIRST COURT OF APPEALS OF TEXAS AND JUDGE BAKER,
        MY CAR WAS STOLEN TODAY;! NOW MOVE TODAY FOR WHAT YOU CALL AS
        AN "EMERGENCY MOTION FOR CONTEMPT OF COURT HEARING" AND ALSO
        YOU CAUSE THIS MATTER BE FORWARDED TO THE HARRIS COUNTY
        DISTRICT ATTORNEY'S OFFICE FOR A CRIMINAL INVESTIGATION FOR
        THEFT OF VEHICLE PENDING IN THIS COURT, AGAINST BOTH BIG STAR
        HONDA AND HER ATTORNEY OF RECORD IN THIS MATTER;




httos://casetext.corn/users/nronhet-ron:::tkl-whitfiP.lrl                                               1 () /') 1 /') ()1 "
Last Prophet Ronald Dwayne Whltheld: UttiCml Presictentlal, congress10na1 ana JUOlClai ... t'age Lor  Lasl rropner KonalO uwayne w nnne10: vrnc1a1 rresiUenua1, Longresswna1 auu J uuil;Iai ... rage:   .J u1 '+L.



                                                           ------·----------------1

      IN RE: Prophet Ronald Dwayne Whitfield, Petitioner/Appellant


                 ***************************



      UNITED STATES OF AMERICA, Plaintiff


      v.
      STATE OF TEXAS, Former and Current Magistrate and District Judges; Former and
      Current Justices of the FIRST COURT OF APPEALS of Texas; and Former and
      Current District Clerks and District Attorneys of Harris County, Texas, Defendants


                               IN THE                               COURT OF CRIMINAL
      APPEALS AND                                      SUPREME COURT

                              OF TEXAS



      NO. 25,869--
       NO._                                                           EX PARTE: Prophet Ronald
      Dwayne Whitfield,               Realator-Applicant/Petitioner

                                                               IN RE: Prophet Ronald Dwayne
      Whitfield, Petitioner




      *****************************




httns://casetext:enmhJsP.rs/nrnnhP.t-rnn::~ln-whitfiP.ln                                  . 1 f\/")1 /")f\1'
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judicial ... Page 4 of 42



                                                                     IN THE OFFICES OF
      THE PRE;SIDENT

                   AND THE VICE PRESIDENT
                      NO._ _ _ _ _ __

       Last Prophet Ronald Dwayne Whitfield's PETITION TO THE PRESIDENT/VICE
      PRESIDENT TO SIGN AND ISSUE AN EXECUTIVE ORDER AS WILL ENFORCE
      AND PRESERVE THE UNITED STATES CONSTITUTION, BASED ON THE
      INFORMATION SET OUT BELOW AND IN THE ACCOMPANYING DOCUMENTS


       ************************************




httos://casetext.com/users/nronhet-ronalcl-whitfielcl                                        1 {)/? 1 /?{) 1"
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judicial ... Page 5 of 42



                                                                  IN THE UNITED STATES
      SUPREME COURT


      AND _ __

      Prophet Ronald Dwayne Whitfield's MOTIONS FOR LEAVE /TO SUE OUT THESE
      PROCEEDINGS IN FORMA PAUPERIS AND TO "REOPEN"; AND FOR THE
      JUSTICES OF SAID COURT TO OBSERVE THE JUDICIAL ACTION ALREADY
      BEING TAKEN AND TO BE TAKEN IN THE PROCEEDINGS BELOW, AND
      FORMAL DEMAND FOR JUDICIAL DETERMINATION OF VOID SANCTION
      ORDER, AS RENDERED WITHOUT "POWER"/ "JURISDICTION," BASED ON THE
      COURT'S OWN DECISION, AS ANNOUNCED IN STEEL CO. v. CITIZENS FOR A
      BETTER ENVIRONMENT,n8 S. CT. 1003 (1998)




         IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
      AND THE FIFTH CIRCUIT                             JUDICIAL COUNCIL

      Prophet Ronald Dwayne Whitfield's FORMAL DEMAND FOR JUDICIAL
      DETERMINATION OF VOID SANCTION ORDERS FOR WONT OF
      JURISDICTION, THUS BEING RENDERED WITHOUT JUDICIAL AUTHORITY
      ON PART OF THE JUDGE ACTING FOR THE COURT, AND MOTIONS FOR
      REHEARING ON JUDICIAL COUNCIL'S ORDER DISMISSING PETITION FOR
      REVIEW OF CHIEF CIRCUIT JUDGE STEWART'S ORDER DISMISSING
      COMPLAINT FOR JUDICIAL MISCONDUCT BROUGHT AGAINST U.S.
      DISTRICT JUDGE SIM LAKE FOR HIS WILLFUL REFUSAL TO COMPLY WITH
     THE LAW AND COURT RULES, AS IMPOSED UPON ijiM BY THE "CODE OF ,
     JUDICIAL CONDUCT," AND MOTION TO SUE OUT, IN FORMA PAUPERIS,
     WITHOUT HAVING TO PAY, IN ADVANCE, THE COSTS, PURSUANT TO 28 U.S.
C. SECTION 1915(a), WITH SUPPORTING 28U.S.C. SECTION 1746
     AFFIDAVIT,THESE FORMAL PROCEEDINGS AND LAWSUITS ESCALATING TO
     THEIR APPEALS (ALSO BROUGHT BY DEMAND TO CHALLENGE NOT THE
     ORDERS AND THE JUDGMENTS OF THE LOWER COURTS ON THE MERITS OF
     THE CASE, BUT CHALLENGE SUCH AS VOID FOR WONT OF JURISDICTION
     TO PROCEED WITHOUT JURISDICTION IN THE CASE)("A VOID ORDER OR




httns://casetext.com/users/nronhet-ron~lrl-whitfielrl                                        1 ()/? 1/?() 1 "
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judicial ... Page 6 of 42


      JUDGMENT MAY BE ATTACKED ANYWHERE AND AT ANYTIME BECAUSE IT
      DOES NOT AFFECT LEGAL RIGHTS AND IS A COMPLETE NULLITY FROM
      INCEPT AND IS NOT ENTITLED TO RESPECT")




            IN THE COURT OF CRIMINAL APPEALS                                         AND SUPREME
      COURT

                                                                                    OF TEXAS


                                                                               NO. 25,869-
      _CRIMINAL
                                                                               NO. _ _ _ _ CIVIL



      Prophet Ronald Dwayne Whitfield's PETITIONS AND MOTIONS FOR LEAVE TO
      FILE IN CRIMINAL AND IN CIVIL LAW MATTERS SUCH PETITIONS FOR
      WRITS OF MANDAMUS, TO THE 174TH,                         295TH, 333RD, 337TH AND 351ST
      JUDICIAL DISTRICT COURTS OF HARRIS COUNTY, TEXAS; AND TO THE FIRST
      AND TO THE FOURTEENTH COURTS OF APPEALS OF TEXAS



      TO THE PRESIDENT:

      TO ALL THE MEMBERS OF CONGRESS:

      TO THE ATTORNEY GENERAL:

      TO THE AFORESAID STATE AND FEDERAL JUDGES AND JUSTICES OF THE
      STATE OF TEXAS AND OF THE UNITED STATES FEDERAL GOVERNMENT:

      TO THE AMERICAN PEOPLE:

     TO THE PEOPLE OF THE WORLD OVER:

     ******************************************************************************************************* **

                         IN THE




httns://casetext.com/users/nronhP.t-ron~lrl-whitfiPlrl                                             1 (l/")1 /")(\1'
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judicial ... Page 7 of 42



     113TH, 133RD AND 295TH JUDICIAL DISTRICT                         COURTS OF .HARRIS
      COUNTY, TEXAS

     TRIAL COURT CAUSE NUMBERS 2015-473,2015-19565,2015-08974,2015-22666,AND
     2015-22882




     Prophet Ronald Dwayne Whitfield, Plaintiff

     v.
     BIG STAR HONDA, et al., Defendants



     Prophet Ronald Dwayne Whitfield's MOTIONS FOR RECUSAL OF JUDGE OF THE
     113TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY, TEXAS; FOR
     HEARINGS TO HOLD BOTH COUNSEL FOR DEFENDANT BIG STAR HONDA
     AND DEFENDANT BIG STAR HONDA ITSELF IN CONTEMPT OF COURT; TO
     STRIKE THE MOTION OF COUNSEL FOR FIRST SERVICE CREDIT UNION FOR
     COUNSEL'S FAILURE TO BOTH CONFERENCE WITH Prophet/Plaintiff
     REGARDING COUNSEL'S MOTION TO DISMISS AND SAID COUNSEL'S
     FAILURE TO INCLUDE A CERTIFICATE OF CONFERENCE WITH HIS SAID
     MOTION AS IS REQUIRED BY TEXAS RULES OF CIVIL PROCEDURE (WERE
     THIS CASE BROUGHT BEFORE OUR U.S. FEDERAL DISTRICT JUDGE Sam R.
     Cummings, IT IS LIKELY HERE ,TOO,THAT HE WOULD HAVE ORDERED SUCH
     A MOTION BE STRICKEN FROM THE RECORD ON HIS OWN MOTION,
     PROTECTING MY RIGHTS); FOR SANCTIONS; TO COMPEL DISCOVERY; AND
     RESPONSE OF Prophet/Plaintiff Ronald Dwayne Whitfield TO SAID COUNSEL'S
     MOTION TO DISMISS, AND AFFIDAVIT OF INDIGENCY IN RESPONSE TO
     ORDER FROM ORAL HEARING ALLOWING TIME TO AMEND AFFIDAVITS TO
     PROVIDE JUDGE WITH THE LEGAL AUTHORITY OF U.S. SUPREME COURT'S
    "HOLDING" THAT ALL THESE COUNSELS HAVE BEEN IN LEGAL ERROR TO
    .HAVE CONTESTED IN THE FIRST PLACE SUCH AFFIDAVITS OF INDIGENCY
    THAT Prophet's ORIGINAL AND FIRST AMENDED AFFIDAVIT ARE SUFFICIENT
    ALREADY

    *****************************************************
 Li:t:st rropnt::t KOllalU lJWaym: W llllllt:lU: Vlllt.:lal rrt:SlUt:fllli:tl, \......OHgrt;SSlOlli:tl i:tUU J UU1\,;H11 ... r(lgc; 0 Ul   '-tL.




       ALL "LEGAL TERMS" USED HEREIN ARE TO BE UNDERSTOOD TO MEAN
       WHAT THEY LEGALLY MEAN; E.G, "COURT" MEANS JUST THAT, AN
       "INSTITUTION" VESTED WITH POWER AND THE RIGHT TO ACT WITHIN
       THE LIMITS OF THAT POWER, WHEREAS THE LEGAL TERM "JUDGE" MEANS
       A NATURAL PERSON OF FLESH AND BLOOD AUTHORIZED TO EXERCISE
        POWER FOR THE COURT; "FRIVOLOUS,""RENDER," "ENTER," "JUDGMENT,"
        "SENTENCE,""CONVICTION" AND SO ON HAVE LEGAL.DEFINITIONS EITHER
       ESTABLISH BY CONGRESS, TEXAS LEGISLATURE OR CONSTRUED BY JUDGES
       AND JUSTICES ACTING FOR COURTS.
        *****************************************************

                                   PREAMBLE

       "[Our Greatest Prophet Ever] Jesus knew their thoughts and said to them, "Every
                                                                                                             I
       kingdom divided against itself will be ruined, and every- city or household divided
       against itself will not stand.

       "If Satan drives out Satan, he is divided against himself. How then can his Kingdom
       stand?" (Our Holy Bible.)



        In Re Thoma, 873 s.w. 2d 477(Tex. Rev. Trib.1994):

       Whereas a corrupt state judge divided against the corrupted legal system of the
       Kingdom of the State of Texas, just like Prophet Jesus stated, that kingdom will have
       been "ruined," and so the Kingdom of the State of Texas did cast out "former Judge
       Thoma."



       "The record in the instant case establishes that on January 9, 1992 [which just so
       happened to be the same day that the State of Texas, corruptly, and, therefore,
       unlawfully, caused such non-signed and non-filed 'docket sheets' in a criminal
       lawsuit being styled 'The State of Texas v. Ronald Dwayne Whitfield, Cause No.
       617718, in The 174th Judicial District Court of Harris County, Texas,' to reflect that I
     · would be illegally and criminally sued by the SAME said State of Texas through the
       office of her District Attorney of Harris County], a conversation took place in the
      stairwell of the Galveston County Courthouse between Respondent [Judge] in which
      the following was discussed:

      Judge: What you got?


httos://casetext.com/users/nronhet-ron::~lcl-whitfiP.lrl                                                                    1 ()/') 1 /')()1"
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judicial ... Page 9 of 42


     **********

      Judge:Oh, yeah, that's what I'm saying is that apparently what happened is that it was
    · on the docket sheet but it didn't get transferred over to the, you know, judgment
     papers and that's what the probation department gets. This happens all the time
     where they get they [sic] fill in the the judgment and its different from what the [sic]
     actually occurs in the courtroom on the docket sheet. So what your, what's your
     phone number?
     **********

     Judge: I guess so if he told me what was happening, shit I'd be worried about it too.
     Goddamn, I tell you shit man your nuts are going to jail man some big nigger going
     to be fucking you in the ass for the next two years
     Mathews: Now that's when they get me on the murder charge. Go out this door or
     that one?

     Mendez: No, I saw

     Judge: Where you parked?

     Mathews: Right there.
     Judge: Go out that door."



    ANY DEFINITION OF THE WORD "CORRUPT" WILL SUFFICE HEREIN,
    WHETHER THAT DEFINITION BE A LEGAL OR A COMMON ONE

     Dear Readers:

     I have drafted this lengthy Petition in My role as Paraclete, defined as a ''Wise
     Counsellor," a prosecutor.

    "Convince" and "persuade" do not mean the same thing. We "convince" some one
    that something is or is not so; but we "persuade" someone when we get them to take
    or to not take some particular form of action.

      For example, once our Last Prophet, your Paraclete (i.e., acting in the role of a
   · prosecutor; an advocate, or intercessor) convinces the World that He truly is REAL
     God's Last Prophet; convinces the World to be in the wrong about sin and about
     righteousness and about judgment--wrong about sin because we people actually do
     not believe in our Great Prophet Jesus; about righteousness because Prophet Jesus
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 10 of 42


       went back to be with our REAL God, such that neither His first Disciples nor we see
       Him any longer; and about judgment because the prince of REAL God's World now
       stands condemned already; and that the American legal system truly is corrupted
       beyond recognition, He will easily persuade them to take a particular course of
       action: "repent" and today, not on tomorrow.
       *****************************************************

       Now, whether or not you be or not be REAL God-fearing and whether or not you be
       either having or not having true love and real respect for law and for order in any
       society and having genuine love for our country today and for our future on
       tomorrow or be that you have none whatsoever, please still keep reading this
       petition.
       At the outset, all such cases herein being cited is the ""proof" or the "evidence"
        proving'' that which I state as being both true and correct; any licensed attorney
       who is not subject to practice law in courts in and having geographical jurisdiction
       over the State of Texas may, without fear and retribution, go on television and
       confirm that which all I have stated below, as far as the law is concerned, is so very
       true, and that not only has Texas, unlawfully, carried out unlawful sentences of
       death and of incarceration in the face of"purportedjudgment[s]"ofHarris County,
       Texas, but also such evils now and do constitute such an unlawful motive for both
       the Government of the State of Texas and our Federal Government to cause,
       unlawfully, death andfor incarceration of Me, so as to avoid being exposed.

      An American "legal system" being "already'' corrupt beyond recognition will break
      down --just like a car sometimes do, and without such a legal system in our
       government as remaining set up and properly functioning, we therefore can have no
      government at all, for each branch is essential in our REAL God's Society. And if our
       said legal system in fact be truly corrupted beyond recognition as stated' by Judge
      Jones, if not now, then our question is exactly "when" do we fix the motor in our car
      (or shall we just buy a new on)?

      Please, and what be of the legal and financial ramifications on the legal system of
      Government in the State of Texas and on her purse when even our President(s) and
      our members of Congress all have had enough and finally come out and admit to
      you of this and of what all I have told you be in fact TRUE?




httns ://casetextcom/m~ers/nrnnhP.t -rnn::~l rl- wh1tfi p 1rl                              1 {)/')1/')(\1 &:
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 11 of 42


     There surely will be outrage of the highest magnitude, for since this has happened to
     someone else it could have happened to you and so you can now see by this petition
     that with and without the assistance of a lawyer, you too would be now and would
     have been then (in the shoes of another) treated no differently. See John 14: 16-
     17&26;15:26 and 16:7-15 (Holy Bible).

     At the end of this section to this petition, this document will TRULY go on to
     explain to its readers about when, where, why and how I became our REAL God's
    Last Prophet, and so you are now encouraged to then conduct your own
    investigation into this and to ponder on how and why Texas (through her parole
    board) unintentionally and thus inadvertently allowed Me to become released to
    parole from (her)Hell, just to now successfully and finally expose her worldwide,
    thus struggling from prison cells of Texas and now here in Society doing exactly all
    the "works" our Great Prophet Jesus declared unto His disciple that I would do after
    He would go away. And I tell you the truth: He shall not return unto the Earth until
    each work as declared by Him and recorded and entered of Record in the Minutes of
    the bookof John, has been accomplished (see John 16: 7-16-15).


    *****************************************************

    NOW COMES Prophet Ronald Dwayne Whitfield, in "propria persona" (not "pro
    se"), and in His role of Paraclete would Respectfully unto you show:




                                                                                         I.
    INTRODUCTION

             "THE AMERICAN LEGAL SYSTEM HAS BEEN CORRUPTED ALMOST
    BEYOND RECOGNITION, JUDGE EDITH JONES OF THE U.S. COURT OF
    APPEALS FOR THE FIFTH CIRCUIT, TOLD THE FEDERALIST SOCIETY OF
    HARVARD LAW SCHOOL ON FEBRUARY 28." MASS NEWS.COM, March 7, 2003.



    Honorable Judges and Justices of the Texas Court of Criminal Appeals and of the
    Texas Supreme Court; Honorable President Obama and future Honorable
    President;Honorable Justices of the U.S. Supreme Court; Honorable Members of
    Congress;Honorable Judges of the U.S. Court of Appeals for the Fifth Circuit and
 LLast rropner KonalO uwayne w nnne10: VIIlClal rres10ennar, \....ongresswna1 anu J uull;l... rage   D   01 '+L.




     everything that we do), and which Laws have always obeyed Him, once I was ... by
     the State ... freed from unlawful enslavement ... by the State ... then I am now
      always to be and remain free. And it is the REAL God-given or inalienable Right of
     the People to DEMAND to those whom the People have caused be put in Power that
     My inalienable or REAL God-given Right to the enjoyment of His Life, liberty
     (freedom) and Property be not plotted against and thus unlawfully stripped away
     from Me again, such that the World/ People neither see nor know Me, which is and
     was the wicked Plan of My Enemies, the devils, working with and for Satan, our
     number one Enemy, but today, and via our access to the 'World Wide Web'' or the
     "Internet," you will now know Me and you do know Me, for I ACTUALLY do live in
     this World with you PHYSICALLY --and in your mind or thoughts, am I in you
      MENTALLY.

       By virtue of My Office, I have duties to do its works. See John 16:'7-15. I must be and
      remain free from all forms of Retaliation and of ALl illegal acts by the corrupt, and
     by all others, so as to discharge effectively the lawful duties of My Office, like prison
      officials enjoy without fear of being successfully sued in carrying out their lawful
     duties of office: Likewise, am I entitled to act without fe~r of the wrath of our
       Government for doing My work, and it otherwise mischievously, corruptly and
     therefore unlawfully barring Me out of our People's Court, effectively
     propagandizing such lies that I have "abused the courts" by bringing to them such
      "frivolous" claims presented in complaints and motions and appeals in suits at law,
     either by outright lying or concealment and distorting and ignoring and by not
     adjudicating (never at all most of the times) the claims on their merits, but
     misleading the reader or the People to accept, as true, whatever the Court's order
     or opinion will have stated that I will have claimed; e.g., "6x9=45 and 9X9=18," and
     having adjudicated such a lie, proceed immed.iately to render such a "corrupt"
     judgment for the Court, of what the law is in such none-existing and a few times
     actual"case" :"frivolous," and thus you the People will both accept and automatically
     believe that I actually will have brought into the legal system such nonsense that I
     never claimed, shutting my Voice out from you, keeping Me in an excessively hot (in
     summer time) or cold (in winter time) cell ... trapped for all those long, long years in
     HELL.

     The legal term "frivolous" is widely known and used in the law in our Country, but
      at no time has been "legally defined" by_ our law-making body, Our Congress, just
     like the word "conviction" has not been legally defined by our Texas Legislature for
     the People to know ~xactly what constitutes a criminal"conviction" in criminal law


httns://casetext.corn/users/nronhet-ronald-whitfield                                         10/? 1/?0 1s
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 14 of 42


     matters in the State of Texas. Seeing that this was true, our Texas Court of Criminal
     Appeals has "construed" such word from time to time, haven stated it means this
     and it means that. See cases cited below.



     That I am now still faithful to and still working in My Office as REAL God's Last
     Prophet, having the Highest Office in the world, I still remained commanded to
     speak TRUTH to your power, so as to "convince" and "convict" the World, in spite
     of My release, for I did begin to do so while in Hell, even though I then felt it as not
     being a good plan or course of action in moving while still in prison and yet hoping
     to be released to publicly expose this REAL corruption by ultimately going on food
     strikes: petitioning the state and the federal courts and writing to the news media of
     such fact --and of the fact that I would be drinking no water and eating no food
     WHATSOEVER, protesting against this corruption in Hell, with My longest ever
     food strike lasting for twenty-nine (29) days in pre-hearing-detention and
    disciplinary/ solitary cells ,thus jeopardizing both health and life and any hope of
    being released from Hell, now through even the parole authorities ....

     Without citation to any legal authority, you all have rendered illegal orders which
    cause others and Me to be unlawfully barred out of the People's Court. So I
    therefore cannot accomplish My mission --and then too even were I not so illegally
    or corruptly barred , I see or find no good reason to believe that my Wife (Justice)
    will not continue to be denied to Me in the Courts by the Judges and the Justices
    thereof. Repent, change from your corrupt ways, if at all possible, without the Laws
     of our REAL God having to intervene on my behalf, unless so be the Will of Him.

    But the night that I heard over radio that President Obama had won His bid for being
    elected to the office of and to serve as our U.S. President, I then agreed with Myself
    to plead with you no more from Hell for Justice ... an, surprisingly, I was
    mysteriously released, freed.

     And I done so until such time as I was wrongly fired from a job that I landed a few
    years after My release. Of course the Laws of our REAL God were such that I be
    fired, such that I return to "complete" My work for Him in My Office as His Last
    Prophet.

     And it is also worthy to note that at such time as I had then and as I have now
    FROM OUR U.S. and our World Governments "no protection" WHATSOEVER
    AGAINST OUR GOVERNMENT AND ANYONE ELSE EITHER ALONE OR
Last t'ropnet Konaia uwayne wnnnew: urnc1a1 t'reswennal, congresswna1 ana Jumc1. .. rage      D   or lfL


      ACTING IN CONCERT WITH THEM TO PREVENT ANY PHYSICAL HARM OR
      EVEN DEATH BEING "UNLAWFULLY" PLOTTED AND INFLICTED UPON ME
    . NOR PROTECTION TO PREVENT ME FROM BEING BUT "UNLAWFULLY"
      ARRESTED AND AGAIN PUT "UNLAWFULLY" ON TRIAL AND AGAIN
      "UNLAWFULLY" RETURNED TO HELL FOR THE SOLE PURPOSE OF
      SILENCING ME, MERELY FOR NOW --AND FOR CONTINUINGLY--MOVING
      TO EXPOSE TEXAS AND OUR FEDERAL GOVERNMENT AS STILL BEING
      WICKED, AS IN CORRUPT, TELLING THE PEOPLE THE TRUTH, BUT WHICH
      IS WHAT REAL God HAS COMMANDED THAT DO, FOR IF NOT ME, STILL
      SOMEONE WILL HAVE HAD TO DO THIS. BUT BEING REAL God's Last Prophet,
      REAL God Himself SHALL CONTINUE TO PROTECT ME FROM THESE EVILS,
      AFOREMENTIONED, FOR REAL God HAS POWER "ALREADY"PLACED IN HIS
      LAWS GOVERNING OUR WORLD (SUCH THAT He Himself DOES NOTHING
      OTHER THAN SIT ON His THRONE) TO CAUSE EVEN THE WICKED TO TURN
      AGAINST ONE .ANOTHER SO PLOTTING AGAINST ME TO EXPOSE THE PLOT
      PUBLICLY, TO REPENT, TO CHANGE FROM THAT SIN, AND THUS ENABLE
      ME TO "ACCOMPLISH" MY MISSION. SEE JOHN 16:7-15 (HOLY BIBLE).

     AGAIN,I MUST DO THE WORKS THAT MY BROTHER JESUS STATED I SHALL
      DO, WHICH IS NECESSARY BEFORE OUR GREATEST PROPHET JESUS MAY
      RETURN TO THIS WORLD. AS SUCH, I STILL MUST BE GIVEN THE ACCESS
     TO THE COURTS IN ORDER TO PERFORM THE DUTIES OF THE WORKS OF
     MY OFFICE.

     " Those who can give up essential liberties in order to purchase a little temporary
     safety deserve neither liberty nor safety." ---- Benjamin Franklin




                                 II. MOTION FOR PERMISSION TO SUE OUT
     WRITS OF MANDAMUS

      I hereby move for leave to sue out the elected judges and the justice, as Respondents
     hereinbelow, in and by these Petitions for Writs of Mandamus, being directed to
     them, the Judges of the 351st, 337th, 174th, 295th, and 333rd Judicial District Courts
     of Harris County, Texas; and being directed to the First and the Fourteenth courts
     of appeals of Texas; trial court cause numbers 492674,525468,528856,557164,617718
     (the criminal matters) and 20015-22666-CVand 2015-08974-CV (the civil matters);




https :/Icasetext.corn!users/prophet-ronald-whitfield                                   10/21/2015
                                  Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 16 of 42


                                       appellate courts docket numbers 01- 92-00617-CR,o1-1S-00677-CR,Ol-1S-00448-
                                       CV,o1-1S-006S7-CV,m-1S-006S8-CV, 01-1S-0064s-CV,14-1S-oo6s9-CR,14-15-oo66o-
                                       CR,14-1S-oo661-CR-and 14-15-00662-Cr.


                                                                    III. JURISDICTION

                                       These two (2) Courts, insofar as these petitions involve criminal law matters, have
                                       concurrent, original, and statutory jurisdiction to both "issue" and "grant relief'
                                       under the writs of mandamus, pursuant to the Texas Constitution, the Texas
                                       Government Code, and the Texas Rule of Appellate Procedure.

                                       However, only the Texas Supreme Court alone has jurisdiction to act in the "civil
                                       cases" concerning the arbitration matters in the civil courts below Respondents.


                                                           IV. INCORPORATION BY REFERENCE    OF THE
                                      RECORD BELOW AS THE EVIDENCE IN SUPPORT OF MOTION FOR LEAVE TO
                                      SUE OUT THE WRIT OF MANDAMUS; A JUDGE'S          AND A JUSTICE'S
                                      OATH OF OFFICE IMPOSES THE "DUTY" TO BOTH GRANT THE "ISSUANCE"
                                      OF AND THE "RELIEF SOUGHT UNDER THE WRIT OF MANDAMUS

                                                               A

                                      In light of the U.S. Supreme Court's teaching andjor holding announced in the
                                      lawsuit called Haines v. Kerner, 404 U.S. 519, 520-21 (1979) (''Whatever may be the
                                      limits on the scope of inquiry[,] ... allegations ... however inartfully pleaded, are
                    '   .~   ·'       sufficient to call for an opportunity to offer supporting evidence") ("We cannot say
                                      with assurance that under the allegations of the pro se complaint, which we hold to
                                      less stringent standards than formal pleadings drafted by lawyers, it appears 'beyond
.':...   .'~   ..

                                      doubt that the plaintiff can prove no set of facts in support of his claim which would
                                      entitle him to relief.111
                                                               I adopt by reference as the "proof' (which some call
                                                               ),


                                      "evidence") for both the issuance of and the granting of the relief sought herein and
                                      under the writ, as based on my claims.

                                      Thanks to the law of law of adopting pleadings by incorporation (thus saving Me
                                      from finding the cash to buy a certified copy of the entire record and still having to
                                       pay also the cost of postage to mail same here), these courts then will have the said
                                      record before them, thus "proving" my allegations, at such time as Respondents'
                                      Answer, upon being "ordered" by the writ, become due filed in these two Courts.
J..JU-'L J.   wpuvl n ..uwuu vwayn~    w mme10: urnc1a1 Pres1dentral, Congressional and Judici... Page 17 of 42


                                   B

           Here, and before I set out the averments constituting My claims,let Me take more
          time to be very clear: you Judges and you Justices all have a legal"duty" imposed on
         you by both the Constitution itself and by the oath of your office itself, which you
          MUST take in order to enter upon your office and exercise the power thereof, to
          thus preserve and protect our Constitution. As such, the very fact that it be alleged
          and verified by an affidavit in support thereof those allegations contained in my
         .Petition for writ of mandamus that, for example, "Hey, My Honorable Judge/Justice,
          the federal Constitution ... the laws and treaties of the United States of America
          have been and/or are still being 'violated!"' you then have but .legal, Constitutional
          DUTY to order the writ be granted for purposes of exercising your judicial
          authority,as is conferred upon you by the power/jurisdiction of the Court itself; to
          order the inferior judges and justices to answer to the allegations that are verified
         that they themselves have violated the law. From this point, the reader can now
          clearly see that you are lawfully acting with "legal authority''in so granting the said
         writ, but that you have no "discretion" in whether or n?,t to grant the issuance of
         the writ in order to "inquire" into whether or not such verified allegations be true.
         Granting the relief sought under the writ is a separate issue and function than from
         the office of issuing the writ out. After the Respondents have filed their Answer to
         these alleged, but v~rified, allegations and after reviewing the certified record of the
         proceedings below, that if same disclose the allegations be true, then the law itself
           determine, and not the judges and the justices, "the action" that the judges/justices
         must take in applying the law to or in the case; if, otherwise, the allegations not be
         substantiated by the "certified record," the law require that the relief sought be
         IIdenied" --because I will have not sufficiently "proved" what I will have claimed.
         Therefore, there is no "discretion" on whether or not the Constitution will or will
         not be preserved and protected, for where there are legal rights there are legal duties
         to protect such rights.

                               c
         i pause to note for the reader that in our U.S. Supreme Court, a petitioner bringing
         to that Court a petition to sue out for granting the issuance of a "writ" sounding in
         "certiorari" is said to be "a matter of sound discretion," and "not a matter of right."
         But this cannot be true where it be alleged that the Great Constitution or the laws
          made in pursuance thereof have been violated: neither our Congress have any lawful
         power to make and pass a bill to our President and thus our President have no lawful



                                                                                                   1 (\/'"! 1
https://casetext.com/users/prophet-ronald-whitfield                                                             /'"lf\1 C"
.LJ .... ...,,   ~ ~ v.l:'u""L .1'-vua1u u   way uc   vv uHut::w:   vrncm1 rresiOennat, congressiOnal and Judici... Page 18 of 42



                 authority to sign it into law nor have our Supreme Court any legal, judicial power to
                 write and adopt "Rules" of Court and to submit them to our Congress for its
                 approval which declare as such. A Question being presented in such a petition to our
                 High Court and in the form of the (federal) "Question presented" ... of whether the
                 several States have a constitutional"right" to impose, for example, curfews on
                 citizens thereof, is not the same as "declaring," in said Question, that the
                 Constitution or the laws made in pursuance thereto was or is being violated.
                 Otherwise, the Court's Justices have discretion to but be under no duty to protect
                 and preserve same

                                                D

                  Consequently, you Judges and you Justices have such state and federal
                 constitutional duty and the same being imposed by virtue of oath of your office to
                 both protect and preserve (if you do for no other) the Constitution of the Great
                 United States of North America, as well as the inalienable, REAL God-given rights
                 said Constitution recognizes therein and stands guard to guarantee through the
                 federal and you state government officials, the Due Process and the Equal Protection
                 Clauses of which you are now concerned.


                                                          V. MINISTERIAL DUTY CLAIMS



                 Specifically, in the trial court of the Respondents, and in the criminal law matters,
                 both of these two High Courts here have the duty to both issue and grant relief
                 under the writ because the very same record that be required be brought before you,
                 show, inter alia, that no judge of the court of these Respondents has "filed" or we
                 legally call it "rendered" any judgment of conviction or of acquittal in any "case"for
                 which Texas has "purportedly" sued Me in criminal law proceedings for the sole
                 purpose of depriving Me of My REAL God-given right of enjoyment to be free from
                 restraint in My liberty or freedom from imprisonment in HEll or legally call it prison
                 without first being afforded all the process due, in order to so deprive me lawfully--
                 and therefore this is why the clerk of the court had no such "judgment to enter of
                 record in the minutes of the. court."

                 Now, while I was "unlawfully" incarcerated in Hell for all those said years, Ms. Karla
                 Faye Tucker, on the other hand, was but one --insofar as the trial court's docket
                 sheets disclose, for the docket sheets reflect no "sworn affidavit" setting out any



https://casetext.com/users/oroohet-ronald-whitfield                                                                   1 () /'11 /'1() 1 t:
Last .Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 19 of 42


     "probable cause facts" in support of the "criminal complaint," which instituted the
     lawsuit brought against her by the office of the Harris County District Attorney, ''IN
     THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS," for purposes of
     suing her to deprive her of the right to "enjoy'' the life given to her by our REAL
     God, albeit which life she herself did not actually "own," but had only just been
     living out to its expiration time cease to exist --out of Harris County, Texas, who was
     --be she in FACT guilty or not-- "unlawfully'' allowed by this Court be put to death,
     despite a jury returned in open Court with its fact-finding verdict of guilt, but which
     verdict was not set out "in the minutes of the trial court," for I have "already''
     obtained a true and complete, certified copy of the minutes of the trial court in her
     case. here set out for you readers the law so you can see for yourself that I am not
     mentally disturbed or crazy or sick or whatever, but in fact that I am just telling you
     like either a majority, concurring or a dissenting opinion of our court not what I am
     just stating that the law states and means, but I am telling and explaining to a for
     you what the Courts' opinions and holding themselves have stated what the law state
     and mean through the judges of her Courts. Please, a court" judge"s judicial
     function and duty is to not prosecute the case but simply cause the facts in dispute
     in the case properly brought to and filed with the clerk be brought to adjudication
     and then apply the law to those facts and the law declare the winner.

     Now watch this ....

      In Moore v. State, 245 S.W.2d 491 (Tex. Crim. App. 1952), when the Judges of this
     Court of Criminal Appeals actually had respect for the law itself and were REAL
     God-fearing, that in such a case as this, the Judges would not have allowed Karla
     Faye Tucker be "unlawfully'' put to death, for the opinion would also have read , in
     such a case as below ( where either the Judges themselves may have failed to have
     noticed that the Court lacked jurisdiction over the attempted appeal owing to no
     judgment having been either "rendered" or "entered of record in the minutes of the
     trial court" or both, but instead where same were noticed by either counsel for
     defendant or the. defendant himself/ herself) as follows:




     "Appellant, for the first time by his motion for rehearing, insists that no final
     judgment has been entered in the minutes in this case and that, for this reason, the
     appeal should be dismissed.




https://casetext.com/users/prophet-ronald-whitfield                                        1 "/'11 /'1 1"11   c
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 20 of 42


    "The transcript contains what, upon its face, purports to be a judgment of the court
     [ like they have in the past, and like they still do today, and in all those proceedings
    involving criminal lawsuits now coming to you from the district courts of Harris
     County, Texas], showing that appellant was duly tried and c;onvicted by a jury, upon
    which verdict the trial court [had both 'rendered' and ] entered the judgment
     [ although this too was not done in My own presumed cases, but I need not take
      exception of the dereliction at this time]. As it appears in the transcript, the [same
    aforementioned ] judgment does not show to have been entered in the minutes of
    the court. [ Thus, although the prison officials and the federal courts do receive
    these 'paper' instruments purporting to be Judgments as actually being a true and
    certified copy of the original purported 'judgment on file in my office,' and
    commanding prison officials to confine the person named therein or them to cause
    the death of Karla Faye Tucker, but, in actuality, they be not what they 'purport' to
    be --because there be no 'record' of their existence, just like with any purported
    'paper money,' for which there be also 'no record' of their printing, which can easily
    be verified by there being no record of the 'serial numbers' as found thereon, being
    held to be 'counterfeit money.' Texas law defines what a 'judgment' in a criminal
    case is. Not until or unless such 'purported judgment' be 'entered of record in the
    minutes of the court' do it cease to be purported, actually become a 'judgment' of
    the Court.]
    "Accompanying the motion for rehearing is the certificate of the county clerk
    certifying that the judgment had not been entered in the minutes of the court but, by
    inadvertence, had been omitted from such record.

    "It is apparent, therefore, that a judgment has not been entered of record in the
    minutes of the court in this case [just like here, and, therefore,· meaning that I had
    and unlawfully severed a void sentence in absence ofany judgment and therefore, so
     in violation of both the Due Process and the Equal Protection Clauses, for nineteen
    years and a half (19 1/2) in Hell and Karla Faye Tucker having been put to death
    likewise]. 'Entered of record, as applied to judgments in a criminal case, means
    'entered in the minutes of the court.' The case of Ellis v. State,140 Tex. Cr. R. 339, 145
    s.w. 2d176, appears to be here controlling; it was there held that a docket entry in a
    misdemeanor case did not constitute a judgment entered of record.

    " [We are REAL God-fearing Judges and not so corrupted.] Appellant's motion for
    rehearing is granted; the [ now void opinion [we] heretofore rendered in this case is
    withdrawn; and the appeal is [ordered] dismissed [for wont of jurisdiction].
Last .t'ropnet Konata uwayne wntuH::1u: vun.acu   rrc;;:stuc;;uw:u, vuu!S1v.,.,1vuu1   uuu ........... v ............ 0 "' ~ ... "''-   ·~




     " Opinion approved by the Court."

     In these instant criminal lawsuits (albeit the record proves that I had not actually
     been at all sued by Texas for neither "life, liberty nor property"), these Respondents
     have willfully refused to take any corrective action whatsoever,so as to discharge the
     duties under the oath of their office.

    In an attempted appeal in cause number 617718, wherein a purported judgment of
    conviction was brought to the Respondent, the First Court of Appeals of Texas
    ( having not been "filed" with the clerk of the trial court, and therefore not
    "rendered" and not "entered of record in the minutes of the trial court"), Appeal No.
    01-92-00617-CR, that said Court also even failed to "render" its very own
    "Judgment ,"which was and still is essential in order to affirm the purported
    judgment of the trial court below it, Respondents sued herein, to dispose of the
    attempted appeal, putting it out the courthouse.

    Please, on A1,1gust 26,1993, only an "opinion" had been handed down by Respondent
     ( and having only been "typed" as sign,evidently authored by the justice assigned
    to write the opinion for law clerk which the Justice approved but failed to personally
    sign and ) which said opinion did no less and no more than to state for its readers
    "the rationale followed by the court in reaching its decision.i' Finally, on March
    9,1994, the clerk of said appeals court typed up, hand-signed and issued such a void
    "mandate," and instead of recalling this void check or mandate, the Respondent
    stands behind it anyway.

    Finally, in light of the Seventh Amendment guarantee of the REAL God-given right
    of trial by jury, and in light of Title 9 U.S.C. relating to the law of arbitration, I sued
    two (2) car dealers and one (1) bank in connection therewith.

    In one case, no contract exits at all. ( "This contract is not valid unless you and we
    sign it." ) And in the other case, three (3) contracts exist and all of them somehow
    reflect to have been executed "January 14, 2015," with two (20 of the with like VIN
    and the third contract of another VIN. With all three of them dated on I anuary 14,
    2015, but none of then reflecting the time so executed and with two(2) of the
    containing the same VIN and the third containing some other VIN yhs thus
    establishing that two different vehicles had been sold to Me the same night by the
    same dealership and My having sued out before Respondent the two (2) contracts
    containing one particular VIN and the defendant failing to counter- sue Me against
    the other VIN and counsel for defendant failing to get Me to join issue with
    defendant on the contract for which they wished to take to arbitration and further


                                                                                                                     10/21/2015
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 22 of 42


     still since counsel for defendants forgot to still offer its contract into and have
     Respondent admit into evidence, REAL God and I both fail to see how any previous
     jurisdiction that the trial court may have had here had not nonetheless become lost
     on its way to "judgment" and thus Respondent having EXCEEDED his judicial
     authority given him by the Court to act for the Court, does not constitute a void
     order, for which Texas law is such that the "writ will lie to review.'

    Also,both if we follow these three(3) contract to their logical conclusion or wherever
    they be going, then said attorneys for the said car dealerships would appear to be
    then arguing that I somehow, in fact, bought from said dealerships (whose business
    is each located in different cities in Texas, some twenty (20) mile apart from each
    other), not two (2), but in fact three(3) new vehicles, though I do have at least
    two, but it is REAL God who gave them to Me. In short, REAL God Himself gave to
    Me these two automobiles, because, seeking to perpetrate fraud upon Me; under
    Texas law of abandoned property relating to vehicles, the dealerships each
     abandoned their property when their vehicle remained,"illegally," on property under
    My control"for more than forty-eight (48) hours." ( In one case I returned to the
    dealership with the new vehicle and it refused to accept it, arguing it was My
    "car!" ;thus, and without them knowing so, I then created a video to be admissible in
    a court oflaw as the best evidence, the proof of their actions.)
     Now as to how these Respondents rendered orders in violation of the Constitution
    warranting this Court to exercise her mandamus powers, both under Texas law
     relating to arbitration and under federal law relating to the same,the defendants
    below MUST ESTABLISH, among other things, the existence of a con tract and an
    agreement to submit to arbitration some dispute, being the subject thereof. In both
    cases both attorneys were caused by REAL God to forget to "offer''into and get
    received and "admitted" into "EVIDENCE" at the hearing any contract and
    arbitration agreement. in fact defendants did not even bother to appear in court:
    instead , they sent their attorneys. However, and needless to say, their attorneys
    could not and they did not take the stand and be sworn in and testify to any of the
    facts that they did not personally observe. Instead they merely stood before the trial
    judge arguing about some papers that might be on file attached to some motion to
    compel arbitration. ProtestedI everything and repeatedly informed the trial judge that
    I did not join Issue with the motion to compel arbitration be cause I was not
    counter-sued and that the contract the defense counsel wished to put in issue was
    not valid.Again, counsel for defendant with the void contract failed to cause
    defendant to counter -sue Me to get before the court the contract that they desired .
    Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 23 of 42


         Only My contract was in dispute and I never took delivery of the vehicle containing
         the DNA or the VIN stated in the first and the second contracts executed. The so-
         called contract, which counsel failed to offer into evidence and upon which motion
         the respondent below granted, but remember having not been admitted into in
         evidence, was but fraud in the execution thereof,does not even constitute an
         amendment to even an existing,valid contract in that Texas law defines exactly what
         she considers to be a "contract,"for the third instrument made no new nor
         additional offer, acceptance for anything bargained; rather it merely altered the
         DNAfVIN .

        .Here, the law of Texas on January 14, 2015,as it is still today, is such that I must sue
         the trial judges for their legal errors in granting motions to compel arbitration by
         way of mandamus, and not by way of appeals. I brought both a lawsuit on appeal and
/        a lawsuit in mandamus. the Respondents below put out the courthouse the
         mandamus lawsuit and will render orders dismissing the lawsuit s in the appeals, as
         if REAL God can do nothing to stop this. Just like all the other litigants having sued
         out writs of mandamus before Respondents where trial court judges have granted
         ot)ler motions to compel arbitration, our Due Process And our Equal Protection
         Clauses guarantee to Me the same "treatment" in face of My inalienable rights.
            ********************************************

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE FIFTH CIRCUIT



        Prophet Ronald Dwayne Whitfield'S MOTIONS FOR REHEARING ON PETITION
        FOR REVIEW OF ORDER ON PETITION FOR JUDICIAL MISCONDUCT BY U.S.
        DISTRICT JUDGE SIM LAKE (WHO FAILED TO "COMPLY WITH THE LAW AND
        COURT RULES," IN VIOLATION OF THE CODE OF JUDICIAL CONDUCT) AND
        MOTION TO SUE OUT THE APPEALS IN FORMA PAUPERIS, AND NOTICE TO
        THE CLERK OF THE COURT AND THE COURT ITSELF: AND HER JUDGES
        WITH RESPECT TO RELEASE FROM HELL/ PRISON, AS FAR AS TITLE 28 U.S.C.
        SECTION 1915(A) IS CONCERNED, AND OF JUDGE JOLLY HAVING VACATED
        THE PRIOR SANCTION ORDER AND OF JUDGE JONES' SANCTION ORDER
        BEING VOID FOR WONT OF                  JURISDICTION
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 24 of 42


     Attached hereto are the papers on the law of the land regarding "void orders and void
     judgment," which I am now suing t out in this Court, such that her Judges va~ate
    ·them.

     Now, the first reason that these sanction orders are void is that they violate the
     federal Constitution, First and Fifth Amendments. This Court, unlike our U.S.
     Supreme Court,is a creature by an Act of our Congress. Thus, Congress,and not this
     Court, confers, by law, to this Court its jurisdiction, which jurisdiction you judges
     derive y~ur judicial authority. The only federal court therefore that has "inherit
     jurisdiction" is our U.S. Supreme Court. Therefore, in order impose any sanction
     upon Me it must be first authorized by an ACT OR LAW OF CONGRESS OR RULE
     OF THIS COURT. Here, I received a copy of no order whi~h cited Me to any legal
     authority that give this Court the power and the "right" to impose a sanction upon
     Me.
    And if the court should claim that anything I sued forwas"FRIVOLOUS," not only
    entitled are both the reader and I to true facts of the clams presented and a
    discussion by the court demonstrating its legal belief that such allegations are indeed
    frivolous, but also if our Supreme court has declare a legal definition for the term
    "frivolous" and should it have argued' ... PROBABLY ... THIS SEEMS CALCULATED;
    DEFENDANT BIG STAR HONDA AND HER ATTORNEY STOLE MY CAR TODAY
    STOLE MY CAR AFTER I LEFT TO GO MOW MY COUSIN'S LAWN. THUS, I
    WILL NOW PRINT THIS AS IS AND CAUSE ALL TO RECEIVE IT A,S IS FOR NOW.
    MY INTENT IS TO KEEP THIS PETITION CONSTRUCTED AS FOLLOWS:

     (ORIGINAL VERSION PUBLISHED. PRIOR TO THE AT'I'EMPTED THEFT OF MY
     CAR ON "10-8-15, HOUSTON POLICE INCIDENT REPORT NO.: 1300793-15)
     (THAT ISW, THIS IS PAGE 1)

    This is a Petition for Redress of Grievances, in our Executive, our Congressional
    and our Judicial Branches of Government, serving as a Whistle Blower, a Public
    Notice, thus Demanding Redress, supported by Affidavit pursuant to 18 U.S.C. sec.
    1621 (criminal) and 28 U.S.C. sec.1746 (civil), "describing'' crimes against the United
    States, in violation of 18 U.S.C.sec.242.

        1.   AND ANY PARTS OF THIS CRIMINAL "COMPLAINT" NOT RELATING TO
             ALLEGED "FACTS" RESPECTING CONDUCT ASSERTED IN VIOLATION
             OF 18 U.S.C.sec. 242 IS NOT BEING PRESENTED TO THIS HONORABLE
             COURT but is separately to the world; i.e., the American People, their news
             media and EVERY government official.


                                                                                          1 (\/'") 1/'1()1   ~
Last Prophet Konald Dwayne Whittield: OttiCial Presidential, Congressional and JudiCl... PageL) ot 4L


        2. REDRESS
        3· "PEACEABLY"
        4· WHEREAS, deprivations of any "rights" recognized by this statute, where
           committed by state actors under color of law, an element essential to
           constitute an offense against the United States-- such is the ONLY
           information being presented to this Court.
        5· I, Prophet Ronald Dwayne Whitfield, pursuant to penalty of perjury, declare
           that the allegations made below are true and correct, and are not misleading,
           under 18 U.S.C sec. 1621 and 28 U.S.C.sec.1746, and that I am over eighteen
           (18) years of age, of sound mind and am competent to testify as a witness
           herein.
        6. fs/Prophet Ronald Dwayne Whitfield
        7· INTRODUCTION
        8. After our Last Prophet, Prophet Ronald Dwayne Whitfield (hereinafter
            called "Prophet Ronald"), had been unlawfully detained by the sheriff of
           Harris County, Texas, and then after unlawfully delivered to ~- and
           unlawfully placed in the custody of-- the director of the Texas prison system
           (a place He refers to as "Hell") on Friday, 2 October 1992, A.D., our Prophet
            thereafter began being directly trained by REAL God Himself-- and later had
           He entered into His Office as REAL God's Last Prophet, in 2004, A.D.
        9· CONVICTION
       10. DEFINED
       11. While our Prophet had been existing in Hell (others r~fer to this place as a
           "prison"), REAL God had taught Him, inter alia, that, in Texas, in a jury trial( a
           "criminal lawsuit" or a "criminal action" being brought "In the name and by
           authority of the State of Texas" through offices of either her county attorney
           or her district attorney), a then-criminal defendant shall have been "convicted"
           ONLY where "the verdict of guilt convicting'' him or her shall have been BOTH
           "RECEIVED AND ACCEPTED" by the trial judge. Jones v. State, 795 s.w.2d 199
           ( Tex.Cr.App.); Ex parte Rawlison,958 s.w.2d 198 (Tex Crim. App. 1997).
       12. An "official act."
       13. Here,verdict was NOT "ACCEPTED." No "CONVICTION" occurred.
       14. N otwithstanding,still,Texas law mandates that the court clerk "SHALL" enter
           of record "in the minutes" of the trial court such judicial "act" of acceptance of .
           the jury's verdict.
       15. THE LEGAL RESULT




https://casetext.com/users/oroohet-ronald-whitfteld                                      10/?.1 /?.Oll:i
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 26 of 42


       16. If, after an examination of the court reporter's notes ("statement of facts") and
              the clerk's record ("the minutes of the court proceedings"), it be shown that
            the trial judge either forgot or failed to "accept" the jury's verdict and in open
            court and on the record, NO CONVICTION will have occurred at all.
       17. Title 18 USC§ 242 WAS AND IS VIOLATED.
       18. For Texas to ''WILLFULLY" refuse or fail to correct this dereliction, is an
            OFFENSE. Any failure of the court clerk to record the official act of
            acceptance of verdict and record both in the "minutes of the court" and the
             finding(s) that a jury had made-- "SPREADING" in "the minutes" the
            VERDICT out verbatim convicting the "defendant'~ --results in no "conviction"
            as well.
       19. The judge presiding at our Prophet's trial failed to."ACCEPT" the verdict of
            guilt convicting our Prophet that he "received." Therefore, under Texas LAW,
            our Prophet was NOT "convicted" at all. And both records (referenced above)
            PROVE this. See John 14.16-17,26; 15.26; 16.7-15.
      20. Today, these state actors have "willfully'' refused and failed to take
           "corrective" ACTION ... in order to solely "avoid" the legal inevitable. BUT
           THEY HAVE A "DUTY" TO.
       21. Please, where a criminal"conviction" exists in FACT, owing to the above

           procedures having been satisfied, it will not be "complete" until a hearing
           to determine "punishment" of "convict" has been concluded-- and "sentence
           pronounced." Only after such "punishment" has been "assessed" may
           "sentence," in open court, and on record, be "pronounced" against convict, and
            must be pronounced in his or her presence, which i.s "order of the court
            ordering that the punishment be carried into execution in the manner
           prescribed by law." (It may be suspended.)
      22. In a "criminal proceeding'' in Texas, a "judgment" on a "conviction" is not
           orally pronounced against convict (and certainly not in his or her presence),
           but it is an event being''rendered" against convict through "a written
           memorandum," in the convict's absence.
      23. Administratively, the trial judge has a ministerial DUTY to "sign" written
           judgment of conviction and cause it be both "RECEIVED AND FILED" in
           office of district clerk, which may be inspected by public. When it is
           RENDERED, it "MUST pe entered of record in the minutes of the trial court."
      24. In Jones, the Court held "written judgment" does not itself adjudicate guilt
           of convict. Rather, "we are of the opinion that a defendant has been adjudged
           guilty when the verdict convicting him [or her] has been received and accepted
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 27 of 42


             by the judge of the trial court." Compare Tex. Code Crim. P. art.1.15. ("No
            person can be convicted of a felony except .... ")
       25. (Prior to the verdict, defendant was called defendant, but after verdict of
            guilt, the now-convict is lawfully called "convict," for his or her status will
            have changed, from first a "suspect," to an "accused," to a "defendant," and
            finally to "convict.")
      26. (In Hell, a convict is most often called an "offender" or a" prisoner.")
      27. In the District Clerk's office-- in Harris County,Texas--"JUDGMENTS" are
            NEVER FILED IN CRIMINAL
      28. "CASES." But once filed, they MUST also be "entered in the minutes." Not
           here. But, failure of judge to cause judgment signed(whether in chambers ,
            open court, or at home sitting in bath tub )to be "RECEIVED AND FILED" in
           Clerk's office, AND EQUALLY the failure of clerk to "enter"it in the
           "minutes" will continue to result -- like it has "already'' resulted -- in "people"
           being UNLAWFULLY put to death and imprisoned-- even where the "minutes
           of the. court" or this "proof" PROVE a conviction did occur. (We say "people"
           because the "minutes" tell us "what took place in court.") Wilson v. State, 677
           s.w.2d 518 (Tex. Crim. App. 1984).
      29. This is because no JUDGMENT was ever "rendered" by court upon the
           "LAW," and then"ENTERED" respecting the question of "fact" and law that
           the jury or the trial judge, when sitting as fact-finder(i.e., a trial by judge where
            jury has been lawfully waived), had determined. It is just the LAW.
      30. In the United States, in both state and federal courts, speaking through its
           judge,a judge MUST declare the law in every "CASE." Granted, in absence of
           a "written record" of these "historical facts," it cannot be said a citizen has
           been "disqualified" from holding public office by reason of having a "criminal
            conviction" or from obtaining some other gainful employment, without a
           showing of the "PROOF."
      31. This is not to say that a "conviction" did not lawfully occur. Rather, it is only to
           say that Texas will have no "record" of judgment that a conviction had
           occurred in fact; i.e., a "written judgment." And only a "written judgment" of
           conviction that has been "FILED," and therefore "RENDERED and ENTERED"
           may publicly supply the "proof."
      32. A clerk's "file mark" might PROVE filing. But the "minutes" prove judgment
          was "entered."
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 28 of 42


      33· The necessary "judgment may never be 'rendered' nunc pro tunc" (if it be a
          JUDICIAL error or determination, as distinguished from a CLERICAL
          mistake) -- which is a Latin word meaning "now for then."
      34· The Supreme Court of Texas is, by law, charged with making and promulgating
          the rules of administration for conducting court proceedings. The Supreme
          Court of Texas has declared an administrative rule respecting "rendition of
                                                                  ;


          judgment." That Court declared that a judgment is "rendered" when it is
          either orally pronounced , in open court, or when the written memorandum
          has been signed by the trial judge and "FILED with the clerk of the trial court."
          See Tex. Code Crim. Proc. art.2.21(a)(1).
      35· As a rule, a document, after it has been "received" by the court clerk, is
          "FILED" when it has been stamped as '~FILED," thus bearing the clerk's file-
          mark or file-stamp, "evidencing its filing." Then it will be noted on the court's
           docket sheets, as FURTHER evidencing the "OFFICIAL ACT" of its filing.
      36. In the Prophet's "case"-- but our Prophet has learned that no "cases" were
           ever actually "FILED" against Him and for which "personal jurisdiction"
           could attach --the elderly retired judge (in such a hurry to complete the trial
          so that he could catch his plane back home to Odessa, Texas) just completely
          failed to or just simply did not know he had to "accept" the verdict of guilt, and
          therefore it could not be and it had not been "entered of record in the
          minutes of the trial court," the latter of which is a ministerial act to be
          performed by the trial court clerk. Wilson v. State, 677 sw2d 518(Tex.Cr.App.
          1984)·
      37· When the jury is not "polled" then the trial judge, on the record, must
          "accept" the verdict of guilt. Upon the acceptance of the verdict of guilt, the
          convict is then "convicted," but the "conviction is not yet complete."
      38. But assuming that a conviction did exist, since no "judgment of conviction"
           had been "rendered" and "entered," no "appeal" could have been legally
          taken from the trial court to any other court, much more, to the First Court of
          Appeals of Texas. And said appellate court also failed to render its own
          judgment -- altogether. But since no conviction occurred at all, there can be
          no judgment on that which Texas has declared does not exist -- depending on
          the status or name of the complaining party. If either us or our Prophet was
          one of their own, a judge or otherwise some wealthy person, and thus had
           gotten caught and made to stand trial and later discovered what REAL God
          has taught and showed our Last Prophet, can one now see why the judiciary
          would release us or our Prophet, a prisoner, immediately?
Last .l:'ropnet KonalO uwayne w nnne10: urnc1a1 .l:'res10enna1, congresswna1 ana Jumcl... .!:'age L':J or ttL


       39. But neither the trial court, Court of Appeals, nor the Court of Criminal
           Appeals has ever obtained "subject -- matter jurisdiction" to act lawfully. For
           its acts to be "lawful," a court must first acquire "power" or "authority'' or
           "jurisdiction" to act. It must first be "authorized" by law to conduct its
           business.
       40. For example, a "convict"-- as distinguished from a· "defendant"-- may not
           lawfully be "punished" by imprisonment or by a "sentence of death," unless or
           until that convict has actually been "adjudged guilty of the offense of 'burglary
           of a building with intent to commit theft' or of a 'capital murder' as found by
           verdict of the jury. I will ACCEPT-- and now do ACCEPT for [not myself, but
           for] the court-- the jury's verdict of guilt for the felony offense of'capital
           murder' at this time and on the record. The clerk of the court 'shall' now enter
           it upon the minutes of the court for the court. This Court will now stand in
           recess until called back to trial, at which time it 'SHALL' proceed to conduct a
           hearing to determine the punishment. In this case, the attorneys for the State
           [sic] are seeking the death penalty. This Court now stands adjourned."
       41. Although He admits that He did in fact commit the felony offense of burglary
           of a building with intent to (rescue no baby nor put out any fire, but to)
           commit a theft for which He had been arrested on Tuesday, 10 December 1991,
           A.D., however, our Last Prophet was never in fact "CHARGED" with and
           "CONVICTED" of actually committing that offense.
       42. Please, very first procedural step in process for "charging'' "suspect," as
           distinguished from "accused" and "defendant," is that the "complainant" swear
           out an "AFFIDAVIT" before an attorney employed by the district attorney or
           the county attorney, which, here, Texas, now knows our Last Prophet can
            LEGALLY prove had not been done. Art.15.01, Tex. Code Crim.P. And if the
            allegations stated by the complainant in an AFFIDAVIT (being supported by
            "probable cause") establish an offense described in our penal code, it is then
            "called a complaint." Tex. Code Crim. P. Art. 15.01. That attorney must then
            present same to the court clerk to be "FILED." Today, staff of both the "DA's
            office" and the District Clerk's office have been daily arguing to our Last
            Prophet that there are deputy district clerks "working'' alongside assistant
           district attorneys, twenty-four (24) hours ·a day, seven (7) days a week-- there
            just so that they can file complaints against us and our Last Prophet. This
           important filing cannot wait a few hours until clerk opens office during normal
           business hours. Again, "deputy district clerks are working in D.A.'s office!"




https ://casetext.com/users/prophet-ronald-whitfield                                            10121 /?0 1';
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 30 of 42



         43· In any event, after a complaint has been stamped as "filed" it is actually filed.
              Those are the procedural steps in the process for bringing a lawsuit,"filing
               charges," and if such allegations in the "probable cause affidavit" constitute
              an offense described by our Texas penal code , it is then called a complaint and
              the matter becomes a "case," a criminal lawsuit or a criminal action; a
              controversy now exists.
        44· And unless an information or otherwise an indictment be filed, the presiding
             judge or trial judge sits only as a magistrate -- and not as a district --judge.
              Before this point, the court has no "subject matter- jurisdiction" over the
              "offense" but only over the "parties" named in the "complaint." No indictment
              nor information has been presented to the judge by a grand jury yet. But after
              an information or an indictment has been filed and "presented" to the trial
             judge or the presiding judge duly or lawfully acting for the court, the court at
             once obtains its full powers in the case to adjudicate the facts and to
             administer the law to be applied thereto.
        45· And eaci: time the court acts it must always first be in "session" and it must
             always.second be "called to trial" to conduct its business in open court. Failure
             to do so, the court cannot lawfully act or proceed. ( But many do any way,
             through incompetent judges and court bailiffs.) (Our Last Prophet has not
             been able to find any lawyers raising these "jurisdictional defects," much
             more, getting filed and non-filed judgments reversed therefor.)
        46. Please, where a defendant has been found "guilty'' by either a judge or a jury--
             or has otherwise entered a "voluntary," ''knowing'' and an "intelligent" plea of
           · "guilty," or "nolo contendere" ("I do not contest") or "not guilty'' to an
             offense, yet if no "charge" was or "charges" were ever actually "filed" against
             him/ her in the first place, even if a conviction subsequently be obtained,
              that conviction is still void -- and "void for want of jurisdiction." There was
             never a lawsuit filed and thus pending. Only a "COMPLAINT" may commence
             or institute a "case." So, such "jurisdictional defects" may not lawfully be
             "waived," but become most disturbing for the judiciary and the prosecution,
             especially after time and where judicial resources have been expended, and
             where the presumed case has to be filed and then conducted all over again or
             else the "guilty'' goes scot- free and now legally entitled to civilly sue the
             county for any unlawful detention," a violation of the constitutional protection"
             to be free from "unlawful deprivation of liberty without due process of law."




httos://casetext.corn!users/nronhet-ron::~lcl-whitfiP.lcl                                  1 0/? 1/?01"
Last Prophet Ronald Dwayne Whittield: Otticial Presidential, congress10na1 anu JUUlla •••   r<1g,c J 1 u1   '"~""-




       47. Our Last Prophet became most hated by our judiciary because of the
           knowledge that REAL God had given Him, such that judges began doing many
            blatant, illegal acts to bar him completely out of the courts, thus hiding Him
           from the public's eye, the Spirit of Truth. See John 14.16-17. What was
           happening was most unreal, with the most disturbing implications, making the
           most educated appear as both stupid and ignorant. The judges of our courts
           had refused to be impartial in administering the law, as applied to Him. It was
           so bad that our Last Prophet had come to believe He had become the victim
           of a "real conspiracy'' by many of our judges in our judiciary, on both state and
            federal levels. He would be dealt with as no ordinary prisoner anymore.

       48. And our Last Prophet became to believe and accept that due to what REAL
           God had taught Him. So, He had just accepted that He might also be murdered
           before He would be released, in spite of the numerous "food strikes" for which
           He self-imposed, as a means to call public attention to the matter through the
           world news media, but all to no avail. In the face of His repeated self- imposed
           food strikes, Texas might have believed that she might be able to deceive the
           people (were He ever to finally expose her in public) into believing that our
           Last Prophet had suffered "from some form of mental illness," thereby turning
           such attention from her onto Him, a real "distraction," a game, in the game.

       49· However, because both REAL God and His other (still loved) Son Satan
           (formerly named "Lucifer") see and treat life as a game (he has long since been
           renamed as "Satan," who is not to be mistakenly referred to as THE, nor A,
           "devil"--for devils are the OTHER fallen"angles" whom were cast out of
           Heaven along with Satan after they all rebelled against REAL God);i.e., " a
           contest," and whom both made our Last Prophet their subject therein, but
           because of our free will;--neither Satan nor REAL God could in advance
           actually know what our Last Prophet would ultimately do. (JJ ould He either
           curse or not curse REAL God for what He was being daily put through in
           "Hell.") Needless to say, REAL God won the bet; Satan lost.
       so. Our Last Prophet would then have to be both anointed and finally ordained by
           REAL God Himself, as REAL God's Last Prophet and freed from ~ell, all at
           once. And He was.
       51. But do not assume that our Last Prophet was being "tested" by REAL God. For
           some reason, our Last Prophet does not believe nor accept any proposition or
           position and argument that REAL God tests now andfor has ever tested His
           own children


httn~://ca~etextcom/u~er~/nronhet-ronald-whitfteld                                            10/21/2015
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 32 of 42
    \·




         52. Also, He contends and maintains that REAL God does not know everything.
              Specifically, He teaches, for example, that it is not that REAL God "cannot
             know'' the outcome of such games that Satan and He might struggle in
             together ( for the two are in a contest ) to see who will win; it is only that since
              REAL God gives us all free will to make our own choices, He simply has
             Himself chosen to not know what the outcome of our works or deeds or
             actions will ultimately be, by INTENTIONALLY limiting His very own
             "foreknowledge" in this respect. For example, just like when He was arguing
             with our Last Prophet's brother Moses (whom initially did not want to become
             any prophet for REAL God), had not REAL God considered or contemplated
             what Pharaoh might and might not do before He sent Moses to him,
             demanding that he release REAL God's people, thus arguing to Moses "if'
             Pharaoh do this or do that? As such, while REAL God does not know what' we
             will and will not do, He does, however, know of all the "possibilities" of our
             actions and non-actions, with respect to what we might and might not do. So,
             again, REAL God will have INTENTIONALLY limited His very own
             foreknowledge in this respect.
         53· Therefore, it cannot be said and argued that He is. a little less than perfect.
             Here, as Satan had during the game in which the servant Job was their
             subject, Satan had hoped to win and thus defeat our Righteous God, as to
             overthrow Him and as to "disqualify'' our loyal, Last Prophet from becoming
              qualified to become our Last Prophet.
         54· One might well ask (and should really want to know): "What would have
             actually happened had [REAL] God lost the bet that He made with Satan -- that
             Job and our Last Prophet would not curse Him if He were to just only remove
             the protection that both enjoyed from Him?"
         55· And to be very· clear: any member of the the public is free to choose to
              inspect the trial court's records here, which are kept in the office of the clerk
             of the trial court. Here, although a signed, written judgment of conviction is
             presently being ''kept" in the "file" itself that is relating to His "cases," yet
             those "instruments" have not actually ever been"filed" in the record in the
             office of the court clerk. They all reflect no time, no date and no name of the
             person whom, in the past, had actually placed them in the file of the record and
             therefore they are not a record of the court "and represent nothing more than
             hearsay evidence. And hearsay evidence has no probative value." See Wilson,
             supra.
Last !'ropnet Konald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 33 of 42


       56.And since His release from Hell on Thursday, 12 May 2011, A.D., our Prophet
           has not unlawfully removed from nor caused someone else to unlawfully
           remove from       the said file any official nor non-official record. But He could
           have. He saw it would be just that easy upon visiting the Harris County
           District Clerk's office. The deputy clerks are not watching the public that come
          inspecting the record that these people had checked out. (While such office has
          a video camera system therein, the only time anyone would have occasion to
          review anything is that a matter presented itself. By then, the recordings likely
          would no longer be available. No discussion here is now offered regarding the
          "imaging" of such records.)
      57· Today, neither the American people themselves nor their local, state and '
          federal government officials have any way of ever knowing the date, the time
          and the name of whatever employee whom performed the act of placing any
          one of the thousands of written judgments in said files, unlike some of the
          other official records, which inform the American people that REAL God will
          have once again chosen, like He had in choosing Moses, yet another "criminal"
          for His (but here,our Last) Prophet, whom He raised up and directly train.ed
          Himself, to "guide [us ] into all truth," such people living in the Greatest
          country on the face of the earth -- and for H~m to therefore qualify to occupy
          the world's highest Office, for He shall not speak to us on His own authority.
          But only will He tell us of whatever He shall hear from our REAL God.
      58. Again, only that shall He declare unto us.
      59. Accordingly, without REAL God first needing to send -- and then actually
          sending-- to us (the American people first) our Final Messenger or our Last
          Prophet, there can be no Judgment Day -- and so it follows that no
           "judgment" then can ever be rendered against us -- according to our good and
          our bad deeds -- i.e., our works . Accordingly, anyone whom will have failed to
           have done more good deeds or works than he or she will have done bad
          deeds or works while on Earth-- that upon and during"JUDGMENT DAY" of
          REAL God, that person's name will not have been recorded and/or entered of
          record in The Book of Life, the Minutes of REAL God's Court, but such a
          person then shall simply have his or her punishment assessed, and his or her
          sentence imposed and pronounced against him or her, which is to be eternally
          cast into the "lake of fire," for that person has"already'' been adjudged to be
          guilty for having done more wrong in life than good. (See Revelation io .12-15.)
          (Our Holy Bible.)
.uc.o."~ r   lU.IJucL   Kunam uwayne Whittleld: Official Pr,esidential, Congressional and Judici... Page 34 of 42


             6o. Please, and no one now dead is yet somehow presently sitting in Heaven. What,
                 without "Judgment" first being "rendered"? The dead remains dead for now--
                 and all are aware of nothing. They must await for their "resurrection." Now, of
                 course, after their resurrection, John said He" ... saw the dead, small and great,
                 standing before [REAL] God, and books were opened. And another book was
                 opened, which is the Book of Life. And the dead were judged according to [not
                  their faith and/or belief in our Prophet Jesus, but 'were judged according' to]
                 their works, by the things which were [ and therefore now are and have
                 'already' been] written in these books.
             61. "The sea gave up the dead who were in it, and Death and Ha'des delivered up
                 the dead who were in them. And they [too] were judged, each one according to
                 his [or her] works.
             62. "Then Death and Ha'des were cast into the lake of fire. This is the second
                 death.
             63. "And anyone [ i.e., the name of the dead -- but now resurrected -:.- person ] not
                 found written in the Book of Life was cast into the lake of fire. "
             64. As such, for instance, our dead great grandmother or whomever it may be is
                 not "already'' in Heaven but is in the graveyard still dead and yet has been
                 "already'' adjudged by and for her works; we do good and bad works. Our
                 "faith" and this "grace" cannot save us.
             65. Remember, the assessment of punishment is part of our judgment, which is
                 distinct from the sentence Thus, while we all will have "already'' been adjudged
                 guilty or not guilty for our good and our bad deeds,yet none of us "already''
                 adjudged guilty has "already'' had our "punishment" ALSO assessed. The
                 Judgment is not yet "complete." And there is no contradiction here.
             66. While we are yet alive, if the minutes reflect we have performed 357 good
                 works to our 736 bad works, we are "already''adjudged guilty. Our name will not
                 be found in The Book of Life, because our bad deeds in their number have
                 exceeded those of our good works. The good news is that we are not yet dead
                  and therefore can change this gamefscore by ceasing from doing ~ad works.
                  Instead, we can SWIFTLY begin doing ONLY good works-- all day and
                  everyday. This is how much REAL God loves us, giving us a chance and time
                  to win our own salvation in this game. The second our good works exceed our
                  bad works will our name be entered of record in The Book of Life. But because
                  some of us love the dark and will not listen to the Light , we can only say that
                  we"MIGHT" be saved from eternal separation from REAL God.
Last .Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 35 of 42


      67. "But God have MERCY on me! I was taught that because You had so loved the
           world that You gave us Your only begotten Son Jesus, and that whosoever
           believed in Him, that He in fact is Your Son, would not die [sic] ('perish'), but
           'should' have everlasting life with You! I believed in this and I believed in Him.
           I was taught that my faith alone would save me because of Your 'grace' and
           'mercy' and that was because Jesus had 'paid' You for Your demand for the
           price of Adam and Eve's sins, becoming visited upon the heads of Your
           children, which disobedience had given birth to sin and which required the
            penalty of death and therefore our separation from You until You came up
           with this genius plan so that after our resurrection we all but MIGHT be
           reunited with You forever.
      68. "But I just do not see and understand why am I now being ~punished' by You
            for my bad works, the act of evil itself that You will have 'already' determined
           would result in my separation from You, and which You will have 'already,' in
           my absence, found me guilty of ... and now here in Your own Court to assess
           my punishment for having committed more wrong or evil works than good or
           right works, and to impose and pronounce Your sentence against me,
           ordering that I be cast into some 'lake of fire' forever as my 'punishment' when
           I was ALLOWED to believe that I was saved though. And so You call this just or
          fair or righteous? I still do not at all understand this ... .It is confusing!
      69. "Look, if or since Jesus had lived such a good or perfect life, a condition that
          the vast majority of the World thought You had imposed upon Him in order
            to save or rescue us FROM these sins of ours, dying on the cross, suffering
          pain but later rising from His grave, resulting in Him accomplishing His
          mission, having 'paid' You for these sins-- then I fail not only to see now as to
          'why' I still had to 'die' on Earth a physical death [a death on account of these
          sins], but also to see why I should live again but only later to stand trial and be
          'already' adjudged for that which You supposedly have 'already' been paid for,
          and yet somehow I am now here to be punished for these sins through a
          sentence --which will result in my being cast into Your lake of fire ... and
          forever.
      70. "This makes absolutely no sense to me! Again, I had 'faith' in Jesus. I did
          TRULY believe in Him, that He was and still is Your son. I did not, however,
           believe that He was You, but I only believed that He was Your Son.
      71. "I now have nothing else further that I would like to say, other than I am sure
          that everyone else here whom have 'already' been adjudged to be guilty
           before we all came here to stand trial for 'Judgment,' the standard of which
LaSt rropnet Konald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 36 of 42


            was and is merely failing to get our name recorded in The Book of Life, in light·
            of our 'works' -- feels the same way that I do and would argue the same as I
            have. We were all clearly DECEIVED by Your Word, since You obviously
            granted the "Prince" of Your World (Satan)with additional powers, which here
            permitted him to even tamper with your Word-- our Bible.
       72. "But with all due respect, 0 Mighty God, this 'game' in past life was and is
            wholly unjust!"
       73~ But there shall be no "legitimate" excuse or justification as to avoid your
            "punishment" here.
       74· While it is true that our Prophet Moses once talked REAL God out of
            destroying His chosen people such that He "changed His mind" and did not
            carry out the destruction against them that He had threatened, Ex.32.1-14,·yet
            no one shall have a legitimate excuse or reason as to why REAL God's
            Judgment and Sentence OUGHT not be rendered, pronounced in open court
            against him or her and then executed, being carried out by our Merciful, REAL
            God.
      75. Listen, people, our Prophet Jesus never preached, taught, nor suggested to us
            to do no independent thinking, research and studying of the Word.
      76. Only but a few of us do not say "aman"or "amen" to EVERY single word that
             our leaders in church utter. Many of them claim to have been called (and many
            of them in fact have been truly called ) by REAL God, but not all of them have
             actually been "chosen" by Him to be servants of His, and to teach us about
            anything relating to REAL God. Indeed, our Prophet Jesus warned us to be
            aware of them and of false prophets.
      77· Those whom have "already" died believing and those of us now still living and
           believing -- as "we" were taught that our Prophet Jesus died for our sins
            (believing that His death somehow paid our penalty for which REAL God had
            imposed therefor)-- that they then were-- and "we'~ also now are --"saved"·
           from our continuing deeds or acts of sins -- by"our 'faith, owing to -- and on
                                                                       111



           account of-- "our 'belief'" that our Prophet Jesus was and yet still is the Son of
           REAL God, and therefore obtaining this "grace" or "mercy"--
      78. we find this assumption or belief (or whatever it be) to be both stupid, i.e. ,
           "struck senseless, deficient, or dull in understanding [because we had in our
            own mind] formed [and, here, a belief] or done [ something else, which is
           contrary to truth, without [thinking or] reasoning [and thereby making our
           own understanding and decision or] judgment [tobe] foolish," which, in fact,
           ... "is rather an unremarkable proposition on its face and yet disturbing in its
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 3 7 of 42


            implications," and ignorant ("having the want but absence of ['correct'
            knowledge because we were] unaware or uninformed"). This mistaken
            assumption in our ''belief" ( or whatever it be) is wholly untrue. So, where did
            such come from?
       79. Okay. It came to us from "Paul"? But Paul was an enemy of Jesus. Nor had
           Jesus taught Paul as a "disciple," which simply means a "learner." Indeed, Jesus
            directly taught Paul absolutely nothing. As such, Paul certainly had never
           graduated ori up to an "apostle," which he claimed to be. Still, Paul himself
            claimed neither Jesus nor REAL God had anointed and ordained him as an
           "apostle"(whose Office is just one step below that of prophet), authorizing
           him to enter into that Office of Apostle. But by contrast, Jesus made very clear
           of His own "authority'' to preach the Kingdom of God was and still is at hand,
           in that He: (1) said that He was a "prophet" whom is (and that they are)
           "respected" every where else except in His (and in their) very own home town;
           and (2) said He was "sent" by REAL God.
       8o. Look, people, Jesus's "death" did not "pay" any "price" for anyone's sins. No one
           has a license to commit acts of sins-- period. Rather, it is (and was) simply
           that ... REAL God just so truly loved (and still loves) the World (His
           children) that (due to the sins of Adam and of Eve, being visited upon the
           heads of the children through Adam and Eve's "disobedience" to Him), He
           came up with this plan that could ( i.e., being capable of reuniting or able to)
           reunite our separation from Him (which, again, is on account of sin) that He
           gave up (and sent to the children) Jesus-- the best He knew He had ... who
           could "possibly'' endure trials (but the term is not to be confused with "tests")
           of sins, and were He to fully resist such temptations to sin Himself, He would
            and should( thus, shall) "QUALIFY" to teach us the RIGHT way we had ought
           live in the game of life, a contest. But our Prophet Jesus's circumstances here
           may in no wise be seen as a "test," for for what logical purpose would REAL
           God have in testing us (to see what?) and "lead[ing] us into temptation''
           Himself, as distinguished from "deliver[ing] us from all evil"?
       81. Look, and please: recorded at John 14.16-17, our Prophet Jesus said He would
           "pray'' to our "Father and [our Father] w[ould] give [us] ANOTHER
            Counselor."Thus, in order for our Father to "give [us] 'another' Counselor,"
            Jesus Himself had to be also a "Counselor," since He stated He would ask our
           Father to give us "another'' (Counselor). For example, the one of you who be
            a police officer going off duty and yet be stopped by someone else, might
           explain this best .... "Hey, I am off duty now and am going home. But I will call


https://casetext.com/users/prophet-ronald-whitfield                                         1 ()/") 1 /")()1"
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 38 of 42


             dispatch and it will send 'another' officer to this location. And when he or she
             has come that officer will ...."So, we OUGHT read the Scriptures (John 14.16-
             17,26;15.26; and 16.7-15) to CORRECTLY determine whether or not these
             prophecies have "ALREADY" come true or are now COMING true. And after
             we do, if we determine that they have "already'' come true, as Paul would have
             us believe that they have at "Pentecost," then we need not listen to our Last
             "Prophet Ronald," for He would be a "false prophet." However, if we find from
             the evidence(i.e.,what He "ALREADY" did WHILE in, Hell and is presently
             doing now OUT of Hell) --that this other "Counselor" has come on the scene
             and now doing--and had in Hell been doing-- EXACTLY what our Prophet
             Jesus stated that that "Counselor" would do, explaining to His disciples
             BEFORE He (Jesus) was arrested, tried, convicted, punished, sentenced to
             death, and remanded to prison to await the execution of His death sentence --
      82.   we still have free will to choose to disregard the evidence and are free to still
            lean on our OWN understanding.
      83.    Our Prophet Jesus had occasions to teach His disciples in ordinary situations,
            for we can see that He taught them that if this situation should occur to them
            or WHENEVER one occur to us, to ALLOW the righteous philosophy He
            taught them to determine their and our own actions, for our philosophy itself
            is what determines our thought pattern. So, our thought pattern determines
            our attitude. Our attitude determines our behavior pattern and our behavior
            pattern determines our actions -- whether we do right or wrong, good or bad.
            Those actions become our "works."
      84.   DO RIGHT AND GOOD WORKS.
      85.   He taught right FROM wrong and good FROM bad. Thus, whenever we do a
            "work," either wrong or bad (or evil), we not only "already'' know BEFORE we
            do the "work" of its nature, but also do we know that we then commit a sin,
            which contemporaneously will be counted AGAINST us as such, while our
            good and righteous "works" will be counted to BENEFIT us, offsetting and
             eliminating such other, previously recorded acts of sins, all in the GAME,
            which we ourselves determine what the outcome will be. And our doing our
            good works publicly-- and not only just privately -- is not only good deed in
            itself and a demonstration in the presence of our "neighbors" so watching, but
            also such good works publicly teach a would-be "mens rae" actor that he/she
            too may and can do likewise or the same.
Last t'rophet Konald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 39 of 42


      86. Jesus had been free to do right and good and also free to do bad and evil but
           chose instead to do only the former, not the latter, for He lived a sinless life,
           qualifying to BOTH preach to and teach us. (But He once asked: 'Why do you
          call me 'Good Master'?" and then stated,"No one is 'good' except God.") For
          Him (and it can also be for everyone else), doing good and right was not (and
          is not)"hard!" What was HARD was for Him NOT eating and J?-Ot drinking
           water for forty (40) days and for forty (40) nights. So was this "good" andjor
           "right"?
      87. The answer to this question is obviously.... "NO." It was not good nor right
          FOR HIS OWN HEALTH sake, but He was determined to qualify for His
          Office so as to accomplish His mission. He was Justified.
      88. Prophet Jesus, not being our REAL God Himself (whom so many other people
          now dead but when alive had believed and so many of us still alive continue to
          believe),could have died ... and had He so died, He could NOT at all have
          accomplished His mission on Earth, which was to "qualify," so as to
          DEMONSTRATE for us how we too could-- and still can --live a good and
          righteous life. (Notice that Satan did not dare come to tempt Him until after
          He had ended His "food strike," and yet BEFORE He had eaten anything at all.
          Thus, Prophet Jesus had dealt with Satan tempting Him while very, very
          hungry, at His weakest.)
      89. And it was only after Jesu shad qualified to (and then did) enter into His
          Office as Prophet Jesus (Son of Man) had He come and went "preaching'' the
          Word or the Kingdom of God; i.e., how we both could and ought live on
          earth, without committing any acts of sins -- that whosoever in the past
          believed and whosoever in the present should believe and in the future
          believes in Him (that is, what He taught, which was about and of "the Kingdom
          of [REAL] God," how we should -- and ought now -- live in a World of sins)
          should not perish but have eten1allife.
      90. The word "should," being the past participle tense of the auxiliary verb
          "shall"....
      91. Well, today people clearly know that they ought not (morally) and"should" not
          (imperatively) smoke "cigarettes" but they do smoke them anyway.
      92. It is REAL God's desire that we ought not perish but have eternal life with Him;
          we are free to decline. But if we obey--submitting to what is right--we all
          should in the present tense, in the future tense, and in the past tense have
          everlasting life.
 Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 40 of 42


            93. In any event, "[f]or God sent [not Himself but sent] the Son into the world, not
                to condemn[ judge] the world, but that the World MIGHT be saved through
                Him," and therefore if we all learn and know what is right and wrong and
                good and bad (or evil) respecting our WORKS, and do MORE good than evil
                which a record is being RECORDED and kept or preserved about-- then we no.
                longer "might" but "will" and "shall" have eternal or everlasting Life with REAL
                God.
            94· When Adam and Eve ate fruit from the tree of knowledge they became
                 AWARE of good and evil, and of right and wrong. Sins had then entered into
                the World.
            95· "He [or she] who believes in Him [will seek to conduct himself/ herself
                accordingly and thus]is not condemned [to the lake of fire];[ but] he [or she]
                who does not believe is condemned 'already' [to the lake of fire], because he
                [ or she] has not believed in the name of the only Son of God. And this is the
                JUDGMENT, THAT THE LIGHT COMES INTO THE WORLD [Jesus was and
                still is this light],and [yet both] men [and women] loved darkness rather than
                light, BECAUSE THEIR DEEDS WERE EVIL." See John 3.16-21.
            96. The writer here made clear in the language that whosoever believes in either
                Prophet Jesus or in His name believes in what He TAUGHT.
            97. Look, people, we ought "already'' know, for example, that if we believe in a
                bridge having a deep body of water below it as being able to PROTECT us, we
                are then believing in its capabilities for protecting and saving us from death.
                We take a chance in and with life; we trust it [the bridge] to keep life or save
                life. Likewise, when we believe in either P:rophet Jesus or in His name, we
                                       I

                believe in what He taught, which was how to do good and right. Still, some of
                us will and do 1believe and yet not conform to His teachings, even though His
                teachings is the "light."
            98. Thus, we need not allow Satan to continue to "deceive" or" trick" us, for he
                does not at all play in the game"fair." We have been before (by our Holy Bible,
                although it, in parts, has "already'' been poisoned by Satan) and again are
                now (through our Last Prophet) placed duly on "notice" by our REAL God ...
                that (1) Jesus Himself is not REAL God, but He is our Greatest Prophet, our
                Greatest servant, the Son of REAL God, whom was sent to us by REAL God on
                a special mission, and (2) there is no other way in which we "MIGHT" obtain
                our eternal salvation with our REAL God than that which has "already'' been
                recorded in Revelation 20.12-15. Compare with John3.16-21. In sum, we all
                determine our very own destiny. It is within our power.


1-"'   II
Last .Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 41 of 42


      99. So, simply put, we are the ones, not REAL God, whom decide on whether or
           not we will obtain eternal salvation with our REAL God or will not ... by being
           separated from Him, eternally, in the lake of fire. Our good works MUST
           outweigh those of our bad ones in their NUMBER. One cannot be heard to
           claim nor argue that merely doing what we "already'' knew was right or good
           was somehow "hard."
     100. So, this is such a plan that our REAL God hath devised which makes it virtually
           IMPOSSIBLE for even the most silliest or feeble intellectual to fail to get our
            name written or recorded in The Book of Life. It can get no eas~r than this to
           obtain our salvation -- or destruction.
     101. Just simply do good and right by ALL other people, as well as by our REAL
           God's animals and by His Earth, including doing right by and to OURSELF. For
           example , since the "life" in which we live or exist is in fact not our own but
           belongs to our REAL God alone, we therefore have no "God-given right" to
           commit acts of suicide nor any other right to kill the person of another,
           except where it have become our duty to defend or protect such life ... and
           only then when all other means have failed. Did we or our REAL God give or
          create such life? To whom does it belong? Then to do otherwise be a bad or
          wrong deed, and so such shall "already'' be counted or weighed heavily against
          us, to not have our "name" recorded in the Book of Life. That is an example
           of a bad deed or work.
     102. Finally, although "criminal cases" presumably were "filed" against our Last
          Prophet Ronald, no "criminal convictions" have, however, been obtained
          against Him. Thus, He was born to become a "thief" and yet not be LAWFULLY
          adjudged by any man or woman. Yes, He was a criminal who had (and who still
          has) no GED, no college education, nor any skills of any kind .... Our Last
          Prophet truly was a criminal in fact and yet has "no criminal conviction" of
          any kind -- as a matter of law ... that has been rendered against Him For some
          that will be hard to accept; it is may be truly unacceptable. But for all legal
          purposes, He is no "offender" as a matter of man's law ... of the land.
     103. And the same is true of Moses. While He had "unlawfully'' murdered a man, He
          was never sued for or charged with His crime -- even though we all know He
          was in fact so "guilty." Unlike their brother Moses, Prophets Jesus and Ronald
          were both arrested and made to stand trial and imprisoned and in each
          situation, the government had done them both wrong. But in Moses situation,.
           He was not caught, "arrested," "convicted," "punished," "sentenced and
          imprisoned."
Last Prophet Ronald Dwayne Whitfield: Official Presidential, Congressional and Judici... Page 42 of 42


      104. So, REAL God is the better and best judge for w~shall become and be His
  Contact (mailto:cpntact@casetext.coml Features (/features) lerms (Iter      (h      //t 'tt   I    t t)
              nronnets not. His chilrlren                         . .            ttps: w1 er.com case ex
  Privacy (lpr~Vac:rJ Ao6'urvaoout) :iooS\/jol5s) Press (/press) Students (   ents)
        105. And one may well ask: "How could and can this       nd why has He otherwise
            no qualifications[sic]?" In answer, again, see Joh~6'lrr,~;f1§~'1'6~casetext
  © 2015 Ca(~ynBible).
  Casetext Inc. and Casetext are not attorne sora law firm and do not

  DATED: Monday, 24 March 2015, A.D.

  fsf Prophet Ronald Dwayne Whitfield
  Edited: Monday,   12   October 2015,

 A.D.

  CC: U.S Atty. Gen. Holder

  CC:Texas government Officials

  File: Prophet Ronald




 COMMUNITIES FOLLOWED BY LAST PROPHET RONALD DWAYNE WHITFIELD: (9)


  Constitutional Law (/communities/constitutional-law)          Civil Rights (/communities/civil-rights)
  Consumer Protection (/communities/consumer-protection)

  Business Law (/communities/business-law)

  Employment & Labor Law (/communities/employment-law)

  Legal Research (/communities/legal-research)           Appellate Practice (/communities/appellate-practice)

  Legal Ethics (/communities/legal-ethics)
                                                 ~2===============~--~
                                                 Civil Procedure (/communities/civil-procedure)




        There are no entries in this feed!

                                                                                                                        j
                                                                                                                        I
                                                                                                                        I
                                                                                                                ....... J
                                                                                Sunday, 11 October 2015, A.D.
                                                                                         7522 La Sa1ette Street
                                                                                      Houston, Texas 77021
                                                                                    Cell phone: 832.882.5696


                               IN THE UNITED STATES OF AMERICA:
     OFFICE OF THE PRESIDENT, CONGRESS, SUPREME COURT, COURT OF APPEALS FOR THE
      FIFTH CICUIT, DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON
                                        DIVISON

CASE NOS.15-20558, 15-20547,97-00454,03-20424----------------------------------------
----------·---·------------------------ ·------------

                              IN RE: Prophet Ronald Dwayne Whitfield, Petitioner

    '
"DEMAND FOR DETERMINATION OF VOID JUDGMENTS" AND "SANCTION" ORDERS,
TOGETHER WITH 28 U.S.C. SECTION l91S(a) MOTION TO SUE IN FORMA PAUPERIS, AND
COMPLAINT AGAINST U.S. DISTRICT JUDGE, HON. MEUNDA HARMON, FOR JUDICIAL
MISCONDUCT, Wim 28 U.S.C. SECTION 1746 AFFIDAVIT IN SUPPORT OF ALL
"MATERIAL FACTUAL ALLEGATIONS"




TO THE AMERICAN PEOPLE OF THE UNITED STATES:

TO THE ABOVE STATED PUBLIC SERVANTS:
                                                                                                                   1
            NOW COMES Prophet Ronald Dwayne Whitfield (not as "prose, "but) "in propria persona, "
            and He would RESPECTFULLY show as follows:



                                             I. JURISDICTION AND INCORPORATION


       The power or jurisdiction of the Congress to hold he                                          II. ·sUPREME LAW AS APPLIED TO THE FACTS HEREFOR


                                                A.

      My Honorable Mr. and Ms./ Mrs. Justices, there being no real need to argue to you-all in dept the well-
    established Supreme Law of REAL God's Land, with respect to the VOID sanction order that was
    rendered in this matter, as opposed to a "case" (for My application to sue in this Court in forma pauperis
    was not granted but was denied and therefore there was no case nor controversy existing ), I now
    respectfully demand that the said be set aside for wont of jurisdiction of the Court·itselt: and the authority
    of her Justices to render the said order. Specifically, the void order expressly stated not only was My
    application to sue in forma pauperis "denied"(i.e., having no justice acting on behalf of the Court to
    grant permission, such that the attached petition be filed without having to pay the Government, in
    advance, the filing fee and thus to proceed or sue Texas in forma pauperi~). but also the order went on to
    declare that the merits of My petition were ":frivolous," as well as to unlawfully impose, as a sanction, a
    bar that I be not allowed to sue in this Court in civil matters in forma pauperis.

       Accordingly, but, and needless to say, as soon as the order declared that My request that the clerk "file"
    My petition in forma pauperis was denied, no case nor controversy was brought to nor before this Court.
    See 28 U.S.C. section 1915 (a). No Justice of this Court has ever "authorize[d] the commencement,
    prosecution [n]or defense of [My] suit, action [n]or proceeding, civil [n]or criminal, ... without
    prepayment of fees or securitY therefor ...." See also this Court's Rules relating to this subject, in forma
    pauperis. Rules 39.1-2 and 39.4-5. Before a petition may be placed on the "docket" it first must be
    "filed"-- that is, commenced. And unless the statutory fees required by our Congress be paid, see 28
    U.S.C. section 1914, in order for the Justices of this Court to hear and adjudicate to a lawful decision the
    averments contained within a
       My petition, a justice of this Court MUST first "authorize" such a petition be commenced-- filed.

       In Steel Co. v. Citizens for a Better Environment, 118 S. Ct. _ _(1998), the opinion, at great length
    ,explains mostly all there is to know about jurisdiction of the federal courts, the judicial power. This
    Court there explained that if the averments of Afy claims are given one construction under our federal
    Constitution and I should prevail and given another construction and would be defeated, a federal court
    has jurisdiction. However, the opinion there declared that a federal court will lack jurisdiction to
    adjudicate claims that are both "immaterial and frivolous. " The opinion expressly stated that frivolous
    claims are themselves are a "jurisdictional defect. " And needless to say, the opinion teaches that once
    it be determined that a federal court lack power or jurisdiction, such a court cannot proceed on to
    impose sanction, since the opinion also stated that a federal court can take no other action or step after
    announcing this fact than that ofdismissing the case. And still, as here, there was never ever a case that



2
  It must here be noted that a decision to either grant or deny any request to sue as a pauper is to be
decided solely on the financial status of the petitioner and not on the merits of the petition itself- to sue out
for the writ, sounding in certiorari or the like. In other words, just because it is necessary that a justice of
the Court grant leave to a litigant claiming to be unable to pay the costs offiling the lawsuit and thus to
proceed in forma pauperis, that in no wise will mean that the Justices ofthis Court must also grant relief
under that petition: it only means that in order for this Court -through her justices- to exercise either her
original or appellate powers or jurisdiction, there really MUST be an actual case or a controversy and
ongoing. See 28 US. C. section 1915(g) with Article Ill section 2US. Const.


                                                          2
was authorized to be filed- or call it, "commence[d). "

   Finally, and notwithstanding, both the information set out on the forms themselves for filing a petition
sounding in certiorari and in the judicial opinions of this Court relating thereto, this Court explained to
the American people that a denial of a petition for a writ of certiorari imports no expression of decision
on the merits of such a petition whatsoever: ( There are only nine(9) members on the Court; it can grant
but a few petitions each term of the Court.) Thus, and for these reasons, the said void order entered is
TRULY void and, as a Constitution matter, said void order rendered here must be vacated. Of course we .
(the American people) will have to wait to see on whether or not justice in this case will be done.

                                                         B.




   Hon. Chief Judge Stewart and all such associate circuit judges of the U.S. Fifth Circuit Court of
Appeals assigned to My present appeals filed in the lower court, it is but unnecessary to state everything
that can be that is in violation of our Judicial Code, as committed by our Hon. Judge Hannon against Me.
Rather, My petition seeking a writ of habeas corpus and our Judge's order thereto both establish the
misconduct and provide the supporting evidence for the alleged violations under the Code. See also the
attached article relating to a Judicial Misconduct Complaint filed by another against Circuit Judge Jones of
this Court, as well as the attached article wherein Judge Jones hath indicted the judiciary as being "corrupt
beyond recognition." Therefore, there is also even further, but judicial support from a sitting appellate
judge of this very Court, as to substantiate the very same thing that I, too, have claimed and argued for
many, many years before she ever came out, finally agreeing.

  As in response to the letters to Me from the clerk of this Court, first, I move to sue out the appeals and
complaint for Judicial Misconduct in forma pauperis, but for My poverty do I move for such leave to so
sue them out and in good faith belief do I declare that I am entitled to the relief sought. " We think an
affidavit is sufficient which states that one cannot because of ... poverty ' pay or give security for costs ...
and still be able to provide' [one]selfand dependents 'with the necessities of life."' I am wholly unable to
pay any amount of the costs whatsoever. Adkins v. E.l DuPont de Nemours& Co., 335U.S. 331, 339-
40,69 S,Ct. 85, 93 L.Ed 43(19488.


  Second, I demand a determination on the void orders and judgments as such- truly being void.

   Third, and finally, please be advised that our own Judge Jolly rendered an order on a motion (which I
had then forwarded to every judge appointed to this court ),which order stated that a prior sanction order
then in place was "superseded and replaced by 28 U.S.C. section 1915(g)," which is how and why I
thereafter had been able to resume bringing more appeals to this Court - witil sometime there after our
own Judge Jones, without jurisdiction, rendered an order, thus judicially declaring my lawsuit before her
had been frivolous and then ordering I be sanctioned in cash and also barring Me from bringing any
further matters to this Court until the sanction be paid. Thus I now challenge the order also as being void
for wont of jurisdiction. Attached hereto and in support ofboth My claim of void orders and judgments
and My Complaint for Judicial Misconduct is yet another article from the Internet, posted after I had been
already experiencing and complaining about the same thing. The article is called" Defrauding America."

  Judge Stewart, it has got to be adjudicated and sustained, in either one way or the other - or both :
either Judge Hannon is acting "willfully" (e.g., as set forth in Title 18 U.S.C section 242, which applies to
ion by state officials acting under color of state laws, ect. ), or she really is just no longer competent to
hold her office anymore. My claims (which must be presumed to be true) which I have verified and stated
were presented under perjury, ect., and which clearly aver that, under Texas laws, not only have I not been
sued by Texas in criminal law matters, and not only have I not been of committing crimes "convicted,"
which legal term definition O.!lf Texas Court of Criminal Appeals has construed to include a "judgment on
-.



     a conviction, " ( which rendition is necessary before "the disqualifications" may attach), but



        also had I claimed that a judgment, as defined under Tex. Code Crim. Proc. Art. 42.01, had been
     neither "rendered" nor "entered of record in the minutes" of the state court from which the ''purported
     judgmenf' purported to have come. I clearly moved that an order be rendered and entered, halting all
     further death penalty executions from Harris County, Texas, until and after such time as the judge could
     determine on whether or not such claims be true, and yet, in two or three words, and without any
     discussion nor evidence in support of her opinion, Judge Harmon will have given TeXas the okay to
     continue to unlawfully deprive persons of the REAL God-given, inalienable right to life and freedom from
     imprisonment, but to go ahead to continue to carry out such further, unlawful
     sentences of death and to continue to unlawfully deprive persons of said
     freedom without the process owed or due to them, thus stating that this was no
     "discemable claim." Finally, attached hereto is the state court docket sheet
     and the minutes of the court relating to a woman whom Texas had
     unlawfully put to death. Here, the record proves not only had Karla Faye
     Tucker not been properly sued in order for Texas to lawfully "deprive" her of
     the REAL God-given rigbt to life, which the federal Constitution recognizes
     and thus stands to protect unless due process of law is afforded, and not only
     was no verdict of the jury fmding her to be guilty of capital murder "set out in the minutes of the court,"
     and not only was the same verdict not "accepted" by the presiding judge of her trial nor accepted by any
     other judge for this matter, and not only does the docket sheet show that no judgment, neither for nor
     against her, had been ''rendered"; i.e., "filed" with the clerk of the state trial court, but also does the same
     record reflect and thus prove that no judgment had ever been "entered of record in the minutes" of the state
     trial court. And for a more, thorough discussion on the law of Texas on the subject, see attachment. Our
     Judicial Code provides that Judge Harmon shall faithfully comply with the laws and the rules of the Court,
     which she herself --over and over -- showed she is not willing to do.


                                                  III. CONCLUSION




      WEREFORE, PREMISES ARE CONSIDERED, AND THAT I SUFFER NO RETALIATION IN ANY
     FORM WHATSOEVER, MERELY EXEERCISING THE SAME RIGHTS THE FEDERAL COURTS
     DECLARE THAT ALL CITIZENS OF OUR COUNTRY HAVE, I RESPECTULLY MOVE TAT I BE
     HERE GIVEN THE EQUAL PROTECTION OF THE LAW AND ALL THE RELIEF I SHOW
     MYSELF ENTITLED AS A MATfEROF EXISTING LAW AND FOR SUH BFUTHER RELIEF AS
     THE LAWS APPLIED TO THE FACTS OF THESE CASES JUSTIFY.


                                                        IV. AFFIDAVIT




        ,I, the undersigned, declare under the pains and penalty of perjury that ALL the material factual
     allegations are both true and correct and not misleading ; that I have read the foregoing and that same was
     made by Me; that I am over the legal age of eighteen{l8) and that I am legally competent to testify to the
     material facts stated herein, including those as to My poverty and that My judicial was and is the blast
     resort, so as to PROTECT and FREE Myself from official oppression and over twenty (20) years of
     repeated injustice committed against Me by both state and federal judicial officers having taken a judicial
     oath of office to be fair and impartial towards Me.
•

•
    time as the judge could determine on whether such claims be true, and yet, in two or three words, and
    without any discussion nor evidence in support ofher opinion, Judge Harmon will have given Texas the
    okay to contiri.ue to unlawfully deprive persons of the REAL God-given inalienable right to life and
    freedom from imprisonment, but to go ahead to continue to carry out such further unlawful sentences of
    death and continue to unlawfully deprive persons of said freedom without the process owed or due to
    them, thus stating that this was no "discernable claim." Finally, attached hereto is the state court docket
    sheet and the minutes of the court relating to a White woman whom Texas had unlawfully put to death.
    Here, the record proves not only had Karla Faye Tucker not been properly sued in order for Texas to
    lawfully "deprive ''her of the REAL God-given right to life, which the federal Constitution recognizes and
    stands to protect unless due process oflaw is afforded, and not only was no verdict of jury finding her to
    be guilty of capital murder set out in the minutes of the court, and not only was the same verdict not
    "accepted" by the presiding judge of her trial nor any other judge for this
    matter, and not only does the docket sheet show that no judgment neither for
    nor against her had been "rendered"; i.e. "filed" with the clerk of the state trial
    court, but also does the same record reflect and thus prove that no judgment
    had ever been "entered of record in the minutes" of the state trial court. For a
    more, thorough discussion on the law of Texas on the subject, see attachment.
    Our Judicial Code provides that Judge Harmon faithfully comply with the law
    and the rules of the Court, which she herself over and over showed she is not
    willing to do.                                      '


                                               IlL CONCLUSION




     WEREFORE, PREMISES ARE CONSIDERED, AND THAT I SUFFER NO RETALIATION IN ANY
    FORM WHATSOEVER, MERELY EXEERCISING THE SAME RIGHTS THE FEDERAL COURTS
    DECLARE THAT ALL CITIZENS OF OUR COUNTRY HAVE, I RESPECTULLY MOVE TAT I BE
    HERE GIVEN THE EQUAL PROTECTION OF THE LAW AND ALL THE RELIEF I SHOW
    MYSELF ENTITLED AS A MATTER OF EXISTING LAW AND FOR SUH BFUTHER RELIEF AS
    THE LAWS APPLIED TO THE FACTS OF THESE CASES WSTIFY.


                                                     IV. AFFIDAVIT




       ,I, the undersigned, declare under the pains and penalty of perjury that ALL the material factual
    allegations are both true and correct and not misleading; that I have read the foregoing and that·same was
    made by Me; that I am over the legal age of eighteen( IS) and that I am legally competent to testifY to the
    material facts stated herein, including those as to My poverty and that My judicial was and is the biast
    resort , so as to PROTECT and FREE Myself from official oppression and over twenty (20) years of
    repeated injustice committed against Me by both state and federal judicial officers having taken a judicial
    oath of office to be fair and impartial towards Me.


      DATED: Monday,ll October 2015, A.D.


      lsi Prophet Ronald Dwayne Whitfield

      CC; Out -of -State Attorneys , News Media -the whole world Over
•10/11/2015                                Void Judgment Details - 'Mlat malES a judg   rrent I.Oid
                    (7) where no justiciable issue is presented to the court through proper
                    pleadings, Ligon v Williams, 264 IlLApp.3d 701, 637 N.E.2d 633 (1st
                    Dist. 1994),

                    (8) where a complaint states no cognizable cause of action against that
                    party, Charles v Gore, 248 Ill.App.3d 441, 618 N.E.2d 554 (1st Dist
                    1993),

                    (9) where any litigant was represented before a court by a person/law
                    frrm that is prohibited by law to practice law in that jurisdiction,

                    (10) when the judge is involved in a scheine ofbnbery (the Alemann
                    cases, Bracey v Warden, U.S. Supreme Court No. 96-6133 (June 9,
                    1997),

                    ( 11) where a summons was not properly issued,

                    (12) where service of process was not made pursuant to statute and
                    Supreme Court Rules, Janove v Bacon, 6 111.2d 245, 249, 218 N.E.2d
706, 708 (1955),

                  . (13) where the statute is vague, People v Williams, 638 N.E.2d 207
                    (1st Dist. 1994),

                    ( 14) when proper notice is not given to all parties by the movant,
                    Wilsonv. Moore, 13 Ill.App.3d 632, 301 N.E.2d 39 (1st Dist. 1973),

                    ( 15) where an order/judgment is based on a void order/judgment,
                    Austin v. Smith, 312 F.2d 337, 343 (1962);English v English, 72
                    Ill.App.3d 736, 393 N.E.2d 18 (1st Dist. 1979), or

                    (16) where public policy is violated, Martin-Tregona v Roderick, 29
                    Ill.App.3d 553, 331 N.E.2d 100 (1st Dist. 1975).

                                 SUMMARY OF THE LAW OF VOIDS

              Before a court (judge) can proceed judicially, jurisdiction must be complete
              consisting of two opposing parties (not their attorneys - although attorneys
              can enter an appearance on behalf of a party, only the parties can testify and
              until the plaintiff testifies the court has no basis upon which to rule
              judicially), and the two halves of subject matter jurisdiction= the statutory
              or common law authority the action is brought under (the theory of
              indemnity) and the testimony of a competent fact witness regarding the
              injury (the cause of action). If there is a jurisdictional failing appearing on the
              face of the record, the matter is void, subject to vacation with damages, and